

Exhibit 10.(w)






















SAUL HOLDINGS LIMITED PARTNERSHIP
CONTRIBUTION AGREEMENT
TWINBROOK QUARTER
Dated: November 5, 2019















--------------------------------------------------------------------------------



Exhibit 10.(w)


TABLE OF CONTENTS
 
 
Page
ARTICLE 1
DEFINITIONS
4
 
 
 
ARTICLE 2
EXCHANGE VALUE
8
 
 
 
ARTICLE 3
NO STUDY PERIOD
9
 
 
 
ARTICLE 4
TITLE
9
 
 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
10
 
 
 
ARTICLE 6
COVENANTS AND ADDITIONAL OBLIGATIONS OF OWNER
14
 
 
 
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERSHIP
15
 
 
 
ARTICLE 8
CONDITIONS PRECEDENT
16
 
 
 
ARTICLE 9
CLOSING; ESCROW RELEASE
20
 
 
 
ARTICLE 10
CLOSING MATTERS; ESCROW RELEASE MATTERS
21
 
 
 
ARTICLE 11
PRORATIONS AND ADJUSTMENTS
23
 
 
 
ARTICLE 12
DEFAULT; OTHER TERMINATION
24
 
 
 
ARTICLE 13
INDEMNIFICATION
26
 
 
 
ARTICLE 14
CASUALTY, CONDEMNATION OR TAKING
27
 
 
 
ARTICLE 15
BROKERS
28
 
 
 
ARTICLE 16
MISCELLANEOUS
28
 
 
 
ARTICLE 17
CONFIDENTIALITY
31



- 2 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBITS
Exhibit A    Legal Description of Owned Property
Exhibit A-1    Legal Description of Leased Property
Exhibit 5.1(b)
Permitted Exceptions, Contracts and Leases as of the Effective
     Date

Exhibit 5.1(m)    Binding Undertakings
Exhibit 10.1(a)    Form of Escrow Agreement
Exhibit 10.1(c)    Form of Deed
Exhibit 10.1(d)    Form of FIRPTA Certificate
Exhibit 10.1(e)    Form of Partnership Agreement Amendment
Exhibit 10.1(f)    Form of Owner’s Certificate re: Representations and
Warranties
Exhibit 10.1(g)    Form of Blanket Conveyance, Bill of Sale and Assignment
Exhibit 10.1(h)    Form of Assignment of Ground Lease
Exhibit 10.1(i)    Form of Assignment of Space Leases
Exhibit 10.2    Form of Partnership’s Certificate re: Representations and
Warranties


- 3 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


CONTRIBUTION AGREEMENT
PREAMBLE:
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of the 5th day of
November, 2019 (the “Effective Date”), by and between SAUL HOLDINGS LIMITED
PARTNERSHIP, a Maryland limited partnership (the “Partnership”), and 1592
ROCKVILLE PIKE LLC, a Delaware limited liability company, which has qualified to
do business in Maryland (“Owner”), as contributor of all of the fee simple
interest of the Owned Property (hereinafter defined) and all of the leasehold
estate in the Leased Property (hereinafter defined).
RECITALS:
A.Owner is the owner of the property (hereafter the “Owned Property”), as more
particularly described in Exhibit A attached hereto, and the lessee of the
property (hereafter the “Leased Property” and, together with the Owned Property,
the “Property”), as more particularly described in Exhibit A-1 attached hereto,
which term Property shall include all rights and appurtenances owned by Owner
pertaining to such land, including, without limitation, all rights, titles and
interests of Owner in and to: (i) all minerals, oil, gas, and other hydrocarbon
substances thereon; (ii) all adjacent strips, streets, roads, avenues, alleys
and rights-of-way, public or private, open or proposed, including any rights in
vault space adjacent to or within the boundaries of such land; (iii) all
easements, covenants, privileges, and hereditaments, whether or not of record;
(iv) all access, air, water, riparian, development, utility, and solar rights;
(v) all site plans, surveys and plans and relating to the Property; (vi) all
bonds relating to the Property; (vii)  all permits, licenses and other
governmental approvals which relate to the Property; (viii) all improvements
located on the Property; (ix) all other tangible personal property located in or
on the Property; (x) all contracts relating to the Property or aforesaid
personal property, (xi) any tradename relating to the Property; and (xii) all
space leases, rental agreements, licenses, license agreements and other
occupancy agreements with tenants occupying all or any portion of the Property.
B.The Partnership desires to acquire, and Owner desires to contribute, the
Property, upon and subject to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
For purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the meanings hereinafter set forth (such meanings to
be applicable to the singular and plural forms of such terms and the masculine
and feminine forms of such terms):


- 4 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Section 1.1    “Act” shall have the meaning set forth in Section 5.2(b) of this
Agreement.
Section 1.2     “Agreement” shall have the meaning set forth in the preamble of
this Agreement.
Section 1.3    “Aggregate Exchange Value” shall have the meaning set forth in
Section 2.2 of this Agreement.
Section 1.4    “Binding Undertaking” shall mean any written or verbal commitment
to any Governmental Authority, utility company, school board, church or other
religious body, or any property owners’ association, or to any other
organization, group, or individual, relating to the Property which would impose
upon the owner of the Property from time to time an obligation to make any
contribution or dedications of money or land or to construct, install, or
maintain any improvements of a public or private nature on or off the Property.
Section 1.5    “Business Day” shall mean any day excluding Saturday, Sunday and
any day which in the State of Maryland is a legal holiday or a day on which
banking institutions are authorized by law or by other governmental actions to
close.
Section 1.6    “Closing” shall have the meaning set forth in Section 9.1 of this
Agreement.
Section 1.7    “Closing Date” shall mean November 5, 2019.
Section 1.8    “Company” shall mean Saul Centers, Inc., the general partner of
the Partnership.
Section 1.9    “Contracts” shall have the meaning set forth in Section 5.1(b) of
this Agreement.
Section 1.10    “Contribution Transaction” shall have the meaning set forth in
Section 9.1 of this Agreement.
Section 1.11    “Current Proceeding” shall mean Samuel Shipkovitz vs Mayor and
Council of the City of Rockville, Circuit Court for Montgomery County, Maryland,
Case No. 467025-V.
Section 1.12    “Effective Date” shall have the meaning set forth in the
preamble of this Agreement.
Section 1.13    “Entitlement Reimbursement” shall mean all costs, other than
costs related to any Proceedings which shall be allocated pursuant to Section
11.2 hereof, that Owner shall have incurred during the period commencing on May
1, 2019, and expiring on the First Escrow Release Date relating to the site plan
entitlements, permits and related costs (including engineers’, architects’ and
other consultants’ fees) with respect to the Property, as reasonably determined
by Owner subject to reasonable verification by the Partnership.
Section 1.14    “Environmental Law” shall mean any present and future law and
any amendments (whether common law, statute, rule, order, regulation or
otherwise), permits and other requirements or guidelines of governmental
authorities applicable to the Property and relating to the environment and
environmental conditions or to any Hazardous Material (including, without
limitation, CERCLA, 42 U.S.C. § 9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §  1801 et seq., the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,


- 5 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


33  U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., the Emergency
Planning and Community Right-To-Know Act, 42 U.S.C. § 1101 et seq., the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., and any so-called
“Super Fund” or “Super Lien” law, any law requiring the filing of reports and
notices relating to Hazardous Materials, environmental laws administered by the
Environmental Protection Agency, and any similar state and local laws, all
amendments thereto and all regulations, orders, decisions, and decrees now or
hereafter promulgated thereunder concerning the environment, industrial hygiene
or public health or safety).
Section 1.15    “Environmental Reports” shall mean, collectively, that certain
Phase I Environmental Site Assessment of Twinbrook Metroplace Shopping Center,
1592 Rockville Pike, Rockville, Maryland 20852 dated January 15, 2014, prepared
by EMG, and that certain Phase I Environmental Site Assessment of 1616 Rockville
Pike, Rockville, Maryland 20852 dated March 1, 2017, prepared by EMG.
Section 1.16    “Escrow Agreement” shall have the meaning set forth in Section
10.1(a) of this Agreement.
Section 1.17    “First Escrow Release” shall have the meaning set forth in
Section 9.2 of this Agreement.
Section 1.18    “First Escrow Release Date” shall mean the later of (a) October
18, 2021, or (b) ten (10) days following the date on which there is a final,
non-appealable resolution, in a manner favorable to Owner, of all Proceedings
pending as of such date; provided, however, that if the date contemplated by
clause (b) occurs prior to October 8, 2021, then, following the date on which
there is a final, non-appealable resolution, in a manner favorable to Owner, of
all Proceedings pending as of such date, Owner and the Partnership shall have
the right, acting together, to designate the First Escrow Release Date, it being
understood that the parties shall not designate a date that is later than
October 18, 2021 for such purpose.
Section 1.19     “Governmental Authorities” shall mean any commission,
department or body of any municipality, township, city, county, state or Federal
governmental unit having jurisdiction over any of the Property or the ownership,
management, operation, use or improvement thereof.
Section 1.20    “Hazardous Conditions” refers to the presence on, in or about
any of the Property (including ground water) of Hazardous Materials, the
concentration, condition, quantity, location or other characteristics of which
fail to comply with applicable Environmental Laws.
Section 1.21    “Hazardous Materials” shall mean (a) any asbestos and any
asbestos containing material, (b) any substance that is then defined or listed
in, or otherwise classified pursuant to, any Environmental Law or any other
applicable law as a “hazardous substance,” “hazardous material,” “hazardous
waste,” “infectious waste,” “toxic substance,” “toxic pollutant” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic
Leaching Procedure (TCLP) toxicity, (c) any petroleum and drilling fluids,
produced waters, and other wastes associated with the exploration, development
or production of crude oil, natural gas, or geothermal resources, and (d) any
petroleum product, polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive material (including any source, special nuclear, or by-


- 6 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


product material), medical waste, chlorofluorocarbon, lead or lead-based
product, and any other substance whose presence could be detrimental to the
Property or hazardous to health or the environment.
Section 1.22    “Knowledge Party” shall have the meaning set forth in Section
5.3 of this Agreement.
Section 1.23    “Lease” shall mean any space lease, rental agreement, license,
license agreement or other occupancy agreement covering all or any portion of
the Property.
Section 1.24    “Leased Property” shall have the meaning set forth in the
recitals to this Agreement.
Section 1.25    “Lock Up Period” shall have the meaning set forth in Section
5.2(c) of this Agreement.
Section 1.26    “Net Carrying Cost Reimbursement” shall mean the positive
difference between (a) all costs that Owner shall have incurred with respect to
the period commencing on the day following Closing, and expiring on the First
Escrow Release Date relating to payments under the ground lease affecting the
Leased Property and/or real estate taxes relating to the Property minus (b) the
net revenues received by Owner from the Property with respect to the period
commencing on the day following Closing, and expiring on the First Escrow
Release Date, in both cases as reasonably determined by Owner subject to
reasonable verification by the Partnership.
Section 1.27    “Owned Property” shall have the meaning set forth in the
recitals to this Agreement.
Section 1.28    “Owner” shall have the meaning set forth in the preamble of this
Agreement.
Section 1.29    “Owner Closing Documents” shall have the meaning set forth in
Section 5.1(a) of this Agreement.
Section 1.30    “Partnership” shall have the meaning set forth in the preamble
of this Agreement.
Section 1.31    “Partnership Agreement” shall mean the First Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended.
Section 1.32    “Partnership Agreement Amendment” shall have the meaning set
forth in Section 10.1(e) of this Agreement.
Section 1.33    “Partnership Closing Documents” shall have the meaning set forth
in Section 7.1(a) of this Agreement.
Section 1.34    “Permitted Exceptions” shall have the meaning set forth in
Section 4.2 of this Agreement.
Section 1.35    “Proceedings” shall mean any and all petitions and appeals of
the existing project plan relating to the Twinbrook Project, or the future site
plan relating to the Property, by Samuel Shipkovitz, the individual who
commenced the Current Proceeding. For the avoidance of doubt, such term does not
include (a) any petitions, appeals or other proceedings by Samuel Shipkovitz
relating to matters other than the project plan relating to the Twinbrook
Project and/or the site plan relating to the Property or (b) any petitions or
appeals of the project plan relating to


- 7 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


the Twinbrook Project and/or the site plan relating to the Property by any
person or entity other than Samuel Shipkovitz.
Section 1.36     “Prorations” shall have the meaning set forth in Section 11.1
of this Agreement.
Section 1.37    “Property” shall have the meaning set forth in the recitals to
this Agreement.
Section 1.38    “Second Escrow Release” shall have the meaning set forth in
Section 9.3 of this Agreement.
Section 1.39    “Second Escrow Release Date” shall mean the later of (a) October
18, 2021, or (b) ten (10) days following the date on which there is a final,
non-appealable resolution, in a manner favorable to Owner, of all Proceedings
pending as of such date.
Section 1.40     “Shares” shall have the meaning set forth in Section 2.2 of
this Agreement.
Section 1.41    “Third Escrow Release” shall have the meaning set forth in
Section 9.4 of this Agreement.
Section 1.42    “Third Escrow Release Date” shall mean the second (2nd)
anniversary of the Second Escrow Release Date.
Section 1.43     “Title Company” shall have the meaning set forth in Section 9.1
of this Agreement.
Section 1.44    “to Owner’s Knowledge” shall have the meaning set forth in
Section 5.3 of this Agreement.
Section 1.45    “Transfer” shall have the meaning set forth in Section 5.2(b) of
this Agreement.
Section 1.46    “Twinbrook Project” shall mean the proposed development of 18.4
acres of land located at the Twinbrook Metro Station in Rockville, Maryland,
comprising the Property and 10.3 acres immediately north and adjacent to the
Property in which a fee simple interest is owned by the Partnership.
Section 1.47    “Units” shall have the meaning set forth in Section 2.2 of this
Agreement.
Section 1.48    “Wegman’s” shall mean Wegman’s Food Markets, Inc., a New York
corporation, and its successors and assigns under the Wegman’s Lease.
Section 1.49    “Wegman’s Lease” shall mean that certain Agreement of Lease
dated April 19, 2018, between Owner, as landlord, and Wegman’s, as tenant, with
respect to a portion of the Property, as amended by that certain First Amendment
to Lease dated April 19, 2018, and as the same may be further amended from time
to time in a manner that does not result in a breach of or default under this
Agreement.
ARTICLE 2
EXCHANGE VALUE
Section 2.1    Exchange Value. On the terms and subject to the conditions of
this Agreement, Owner shall contribute, transfer, convey, assign, and deliver to
the Partnership, and the


- 8 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Partnership shall purchase and accept from Owner all the right, title, and
interest of Owner in and to the Property for the Aggregate Exchange Value.
Section 2.2    Aggregate Exchange Value. Subject to the terms and conditions set
forth herein (including, without limitation, the terms of Section 14.2(a)),
Owner shall receive the Aggregate Exchange Value in “Partnership Units” (as
defined in the Partnership Agreement) in the Partnership (“Units”). The
“Aggregate Exchange Value” shall mean an amount equal to Seventy-Nine Million
Three Hundred Thousand and NO/100 Dollars ($79,300,000.00). The number of Units
to be issued to Owner on account of the Aggregate Exchange Value will be
determined by the Partnership, in coordination with Owner, at the Closing, and
will be based on the greater of (a) Fifty-Six and NO/100 Dollars ($56.00) and
(b) the volume-weighted average of the closing sales prices of the Shares (as
defined below) as reported on the New York Stock Exchange only for the twenty
(20) trading days ending one (1) trading day immediately prior to the Closing.
“Shares” means the common stock, par value $.01 per share, of the Company. The
parties intend, to the extent permitted by law, that the issuance of Units to
Owner in the Aggregate Exchange Value in exchange for the Property shall be
treated as a contribution of property in accordance with the Internal Revenue
Code Section 721.
Section 2.3    Subject to the Partnership Agreement. The Units issued pursuant
to this Agreement shall be subject in all respects to the terms and provisions
of the Partnership Agreement, a copy of which has been previously delivered to
and accepted by Owner. Owner hereby acknowledges its acceptance of and agreement
to be bound by all of the terms and conditions of the Partnership Agreement,
including the Partnership Agreement Amendments executed in connection with the
issuance of Units hereunder. Owner further acknowledges that its ability to
exercise its Rights (as defined in the Partnership Agreement) and other rights
and benefits appurtenant to Units under the Partnership Agreement in respect of
Units issued hereunder shall be governed by the Partnership Agreement. The
provisions of this Section 2.3 shall survive the Closing.
ARTICLE 3
NO STUDY PERIOD
Section 3.1    No Study Period. The Partnership acknowledges that, prior to the
Effective Date, it had a fair and full opportunity to investigate the Property
and all matters relating thereto.
ARTICLE 4
TITLE
Section 4.1    State of Title. At the Closing and the First Escrow Release,
Owner shall own, beneficially and of record, (a) good, marketable and
indefeasible fee simple title to the Owned Property, subject only to the
Permitted Exceptions (as herein defined), and (b) leasehold title to the Leased
Property, subject only to the Permitted Exceptions.
Section 4.2    Permitted Exceptions. The term “Permitted Exceptions” shall mean,
and the Partnership shall be deemed to have approved, all matters affecting
title that would have been disclosed by a commitment for an owner’s policy of
title insurance covering the Property and/or a plat of survey of the Property,
each with an effective date of the Effective Date (including the ground lease
that created the leasehold estate in the Leased Property, the Wegman’s Lease,
the other space


- 9 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


leases that exist as of the Effective Date and other space leases that are
subsequently entered into without causing a breach of Section 6.1(d)); provided,
that (a) in no event shall any lien or encumbrance of a monetary nature existing
as of the Effective Date or thereafter created by, through or under Owner be
considered a Permitted Exception, and (b) any title exceptions affecting the
Property of any kind created by, through or under the Partnership, or consented
to by the Partnership in writing, shall be deemed Permitted Exceptions hereunder
for all purposes, regardless of whether the creation or continued existence of
any such title exceptions constitutes a default by the Partnership under this
Agreement.
Section 4.3    Owner’s Election. If (a) a defect in title or an intervening lien
first materializes during the period commencing on the Effective Date and
expiring at Closing, (b) a lien or encumbrance of a monetary nature is created
by, through or under Owner during the period commencing on the day after Closing
and expiring at the First Escrow Release or (c) a defect in title or another
intervening lien first materializes during the period commencing on the day
after Closing and expiring at the First Escrow Release and was caused by Owner,
then the Partnership may require Owner to remove, correct and cure any such
defects in title that the Partnership determines, in its reasonable discretion,
are unacceptable. For the avoidance of doubt, the Partnership shall notify Owner
within ten (10) Business Days after the Partnership discovers such defect in
title and, subject to the foregoing limitations and provisions, within thirty
(30) days of receiving such notice, but not later than the First Escrow Release
as such First Escrow Release may be extended to allow for a full thirty (30) day
period to cure the defects, Owner shall (i) as to any such exception or other
matter of a non-monetary nature, use reasonable efforts to remove, correct and
cure such defects or such other matters, or (ii) as to any such defect or other
matter of a monetary nature, cause such lien (other than liens which are
required to be released at the First Escrow Release) or encumbrance or other
matter to be discharged and released on or before the First Escrow Release, in
each case to the reasonable satisfaction of the Partnership.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.1    Owner’s Representations. Owner represents and warrants to the
Partnership that the representations and warranties set forth below are true and
correct on and as of the Effective Date, and shall be true and correct in all
material respects on and as of the date of the Closing:
(a)    Due Execution; Authority. (i) Owner is duly formed, validly existing and
in good standing as a limited liability company under the laws of the State of
Delaware; (ii) this Agreement is, and all the documents to be delivered by Owner
pursuant to this Agreement (the “Owner Closing Documents”) will be, when
executed by Owner, binding on and enforceable against Owner in accordance with
their respective terms; (iii) this Agreement, the Owner Closing Documents and
the transactions contemplated hereby and thereby have been, or will have been
prior to the Closing, approved by all necessary action of Owner; and (iv) the
execution and delivery of the Owner Closing Documents do not and will not
constitute a breach or default under any agreement by which Owner is bound, or
by which any of Owner’s property is encumbered.
(b)    Contracts. There are no contracts entered into by Owner or its agents
relating to the ownership, management, leasing, parking, operation, maintenance
or repair of the Property that are not cancelable without penalty by Owner upon
notice of thirty (30) days or less, other than


- 10 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


development contracts relating to the Property. (Any contracts affecting the
Property, including contracts to which Owner is a party relating to the
development of the existing project plan relating to the Twinbrook Project and
the future site plan relating to the Property, together with all contracts
entered into after the date hereof pursuant to Section 6.1, are hereinafter
collectively referred to as the “Contracts”). To Owner’s Knowledge, Owner has
performed all obligations required to be performed by the Contracts and is not
in default under any of the Contracts. To Owner’s Knowledge, each of the
Contracts is in full force and effect and constitutes the legal, valid and
binding obligation of the respective parties thereto, enforceable in accordance
with its terms, and has not been modified, amended or extended. To Owner’s
Knowledge, there are no contracts for the sale, exchange or transfer of the
Property or any portion thereof, or contracts or other material obligations
currently in effect, other than the Permitted Exceptions, creating or imposing
any burdens, obligations or restrictions on the use or operation of the Property
and the businesses conducted thereon. Except for the Permitted Exceptions, the
Contracts, and the Leases, there are no contracts, agreements, liabilities,
claims or obligations of any kind or nature relating to the Property to which
the Property or the Partnership will be bound following the Closing. Exhibit
5.1(b) attached hereto sets forth a true and correct description of all
Permitted Exceptions existing as of the Effective Date, and a true and correct
list of the Contracts and Leases in effect as of the Effective Date.
(c)    Condemnation. To Owner’s Knowledge, there are no pending or contemplated
condemnation proceedings affecting all or any part of the Property.
(d)    Zoning/Violations. The Property is currently zoned with a classification
of Mixed-Use Transit District Zone. To Owner’s Knowledge, there is not now
pending nor is there any proposed or threatened proceeding for the further
rezoning of the Property or any portion thereof. To Owner’s Knowledge, Owner has
not received any written notice from any Governmental Authority that any zoning,
subdivision, environmental, hazardous waste, building code, health, fire, safety
or other law, order, ordinance or regulation is violated by the continued
maintenance, operation or use of the Property.
(e)    Permitted Exceptions. To Owner’s Knowledge, Owner has performed all
obligations under and is not in default in complying with the terms and
provisions of any of the covenants, conditions, restrictions, rights-of-way and
easements constituting one or more of the Permitted Exceptions for the Property.
(f)    Litigation. No dispute, proceeding, suit or litigation relating to the
Property or any part thereof is pending or, to Owner’s Knowledge, threatened in
any tribunal, other than the Current Proceeding.
(g)    FIRPTA. Owner is not a “foreign person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(h)    Indebtedness. There is no indebtedness which is secured by the Property.
For the avoidance of doubt, as the remainder interest in the Leased Property
does not constitute part of the Property, indebtedness secured by the remainder
interest in the Leased Property shall not, in and of itself, cause the foregoing
representation to be untrue or be required to be released pursuant to Section
8.5(a).
(i)    Material Change. To Owner’s Knowledge, Owner has not received written
notice from any Governmental Authority of any pending or contemplated change in
any regulation,


- 11 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


code, ordinance or law, or private restriction applicable to the Property, or
any natural or artificial condition upon or affecting the Property, or any part
thereof, which would result in any material change in the condition of the
Property or any part thereof, or would in any way limit or impede the operation
or development of the Property.
(j)    Tax Matters. Owner has relied solely on its own legal, tax and accounting
advisors for advice on any and all federal, state and local tax matters relating
to this Agreement and the transactions contemplated herein and have not relied
on any advice or representations of the Partnership, or its counsel with respect
to any federal, state and local tax matters relating to this Agreement or the
transactions contemplated herein.
(k)     Bankruptcy. Owner has not (i) made a general assignment for the benefit
of creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Owner’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Owner’s assets, (iv) suffered the attachment, or other judicial seizure of all,
or substantially all, of Owner’s assets, (v) admitted in writing its inability
to pay its debts as they come due, or (vi) made an offer of settlement,
extension or compromise to its creditors generally.
(l)     Environmental Laws. To Owner’s Knowledge and except as disclosed in the
Environmental Reports, (i) Owner is in compliance with all orders, directives,
permits, certificates, approvals, licenses, and other authorizations from
applicable Governmental Authorities, if any, relating to Environmental Laws with
respect to the Property; and (ii) the Property is in compliance with all
Environmental Laws. During Owner’s ownership of the Property, there have not
been and there are not now pending or, to Owner’s Knowledge, threatened:
(i) claims, complaints, notices, or requests for information received by Owner
with respect to any alleged violation of any Environmental Law with respect to
the Property; or (ii) claims, complaints, notices, or requests for information
sent to Owner regarding potential or alleged liability under any Environmental
Law with respect to the Property. To Owner’s Knowledge and except as disclosed
in the Environmental Reports, no conditions exist at, on, or under the Property
that, with the passage of time or the giving of notice or both, would constitute
a Hazardous Condition or give rise to liability under any Environmental Law.
(m)     No Binding Undertakings. Except as set forth on Exhibit 5.1(m), Owner
has not made any Binding Undertakings.
(n) Wegman’s Lease. The Wegman’s Lease is in full force and effect on and as of
the date of this Agreement and constitutes the legal, valid and binding
obligation of the respective parties thereto, enforceable in accordance with its
terms, and has not been modified, amended or extended. As of the Effective Date,
Owner has performed its obligations under the Wegman’s Lease in all material
respects and is not in default of its obligations thereunder in any material
respect nor, to Owner’s Knowledge, is Wegman’s in default of its obligations
thereunder in any material respect.
Section 5.2        Investment; Lock Up. Owner further represents and warrants to
the Partnership that the representations and warranties set forth below are true
and correct on and as of the Effective Date, and shall be true and correct in
all material respects on and as of the date of the Closing:
(a)    Owner is acquiring the Units issued hereunder for investment for its own
account and not as an agent or nominee for any other person or entity.


- 12 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(b)    Owner will not, directly or indirectly, offer, transfer, sell, assign or
otherwise dispose of such Units (each such action, a “Transfer”) unless (i) such
Transfer complies with the provisions of the Partnership Agreement, if
applicable, and this Agreement, and (ii) either (A) the Transfer is pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the “Act”), or (B) Owner shall have furnished the Partnership with an opinion
of counsel reasonably satisfactory to the Partnership to the effect that no such
registration is required because of the availability of an exemption from
registration under the Act, and (iii) such Transfer shall be in compliance with
any applicable state or foreign securities and “blue sky” laws.
(c)    Owner agrees that for a period equal to two (2) years following the date
of issuance of such Units (the “Lock Up Period”), Owner may not in any way or to
any extent, exchange, convert or redeem any or all of the Units issued to Owner
pursuant to this Agreement into Shares.
(d)    From and after the expiration of the Lock Up Period, Owner may sell any
Shares obtained upon exchange, conversion or redemption of Units only in
compliance with the applicable resale limitations of Rule 144 under the
Securities Act of 1933, as amended.
(e)    Owner has been advised by the Partnership that: (i) neither the offer nor
sale of the Units have been registered under the Act or any state or foreign
securities and “blue sky” laws; (ii) the Units are characterized as a
“restricted security” under the Act inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering; (iii) the Units
must be held indefinitely and such Owner must continue to bear the economic risk
of the investment in the Units, unless the offer and sale of such Units are
subsequently registered under the Act or an exemption from such registration is
available and all applicable state or foreign securities and “blue sky” laws are
complied with; (iv) it is not anticipated that there will be any public market
for the Units in the foreseeable future; (v) Rule 144 promulgated under the Act
is not presently available with respect to offers or sales of the securities of
the Partnership and the Partnership has not covenanted to make such Rule
available nor has it made any covenants with respect to other rules by which
offers or sales may be made; (vi) when and if the Units may be disposed of
without registration under the Act in reliance on Rule 144, such disposition can
be made only in limited amounts in accordance with the terms and conditions of
such Rule; and (vii) if the Rule 144 exemption is not available, public offer or
sale of the Units without registration will require the availability of another
exemption under the Act.
(f)    Owner is (i) an “accredited investor” as defined in the Act and (ii) has
such knowledge, skill and experience in business, financial and investment
matters so that it is capable of evaluating the merits, risks and consequences
of an investment in the Units and is able to bear the economic risk of loss of
this investment.
(g)    Owner has been afforded (i) the opportunity to ask such questions as
Owner has deemed necessary of, and to receive answers from, representatives of
the Partnership concerning an investment in the Units and the merit and risks of
investing in the Units and (ii) access to information about the Partnership’s
financial condition, business, results of operations and prospects sufficient to
enable Owner to evaluate an investment in the Units.
Section 5.3    Knowledge. For purposes of this Agreement, the phrase “to Owner’s
Knowledge” or words of similar import, shall mean that the actual knowledge of
the President of


- 13 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Owner (the “Knowledge Party”), after such Knowledge Party’s reasonable review of
his own files and consultation with current employees of Owner in positions of
responsibility on the subject and such review and consultation did not disclose
any information contrary to the accuracy or veracity of any such representation
or warranty.
Section 5.4    Supplemental Information. Owner shall provide written notice to
the Partnership at any time and from time to time after the Effective Date
through the Closing if it acquires any information that any of its
representations or warranties made in this Agreement were inaccurate in any
material respect as of the Effective Date or will be inaccurate in any material
respect as of the Closing.
ARTICLE 6
COVENANTS AND ADDITIONAL OBLIGATIONS OF OWNER
Section 6.1    Covenants of Owner. Owner agrees that from the date of this
Agreement to the First Escrow Release, it will:
(a)    Contracts and Business Practice. Not become a party to any new licenses,
equipment leases, contracts or agreements (other than service agreements and
other contracts that are the subject of subsection (e) below) of any kind
relating to the Property, except such contracts or agreements as will expire or
be terminated at or prior to the First Escrow Release without cost or expense to
the Partnership, without having obtained in each case the prior written consent
of the Partnership, which consent shall not be unreasonably withheld or delayed,
and any requests for consent shall be responded to within ten (10) Business Days
of receipt of request therefor, with the Partnership’s failure to respond to
Owner within such time period being deemed the Partnership’s consent to the same
for all purposes hereunder.
(b)    Compliance With Laws. Not knowingly take or fail to take any action that
will cause the Property to fail to comply with any federal, state, municipal and
other governmental laws, ordinances, requirements, rules, regulations, notices,
codes and orders, or any agreements, covenants, conditions, easements and
restrictions currently in effect relating to the Property.
(c)    Notices. Promptly upon receipt, provide the Partnership with copies of
all written notices delivered or received, correspondence received from
neighboring property owners, any insurance company which carries insurance on
the Property, from any Governmental Authorities or from any other person or
entity with respect to the Property or any portion thereof.
(d)    No Sale or Encumbrance. Not sell, mortgage, pledge, lease (nor modify any
then-existing Lease; provided, however, that the extension of any Lease on a
month-to-month basis shall not constitute a breach of this covenant, nor require
the Partnership’s consent, so long as such Lease is terminated prior to the
First Escrow Release), hypothecate or otherwise transfer or dispose of all, or
any part of the Property or any interest therein, nor, except as contemplated
herein, initiate, consent to, approve or otherwise take any action with respect
to zoning or any other governmental rules or regulations presently applicable to
all or any part of the Property, without having obtained in each case the prior
written consent of the Partnership, which consent shall not be unreasonably
withheld or delayed, and any requests for consent shall be responded to within
ten (10) Business Days of receipt of request therefor, with the Partnership’s
failure to respond to Owner within such time period being deemed the
Partnership’s consent to the same for all purposes hereunder.


- 14 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(e)    Contracts. Not modify, extend, amend or renew any Contract, or enter into
any new service agreements or other contracts with respect to the Property,
without having obtained in each case the prior written consent of the
Partnership, which consent shall not be unreasonably withheld or delayed, and
any requests for consent shall be responded to within ten (10) Business Days of
receipt of request therefor, with the Partnership’s failure to respond to Owner
within such time period being deemed the Partnership’s consent to the same for
all purposes hereunder; provided, however, that the Partnership’s consent shall
not be required if the applicable Contract (as modified, extended, amended or
renewed), service agreement or other contract will expire or be terminated at or
prior to the First Escrow Release without cost or expense to the Partnership.
(f)    Environmental. Indemnify and hold the Partnership harmless from and
against any loss, cost, liability or damage suffered or incurred by the
Partnership as a result of Owner’s violation of any Environmental Laws relating
to the Property.
(g)    No Binding Undertakings. Not make any Binding Undertakings other than
those on Exhibit 5.1(m), without the Partnership’s written consent, which may be
withheld in its sole discretion.
(h)    Wegman’s Lease. Without the prior written approval of the Partnership,
not enter into any amendment or modification to the Wegman’s Lease.
(i)    Reasonable Cooperation. Continue to cooperate reasonably with the
Partnership in furtherance of the existing project plan relating to the
Twinbrook Project and the future site plan relating to the Property and the
management of the Proceedings, and afford the Partnership with such access to
the Property as the Partnership may reasonably request from the Effective Date
through the First Escrow Release Date.
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTNERSHIP
Section 7.1    The Partnership’s Representations. The Partnership represents and
warrants to Owner that the representations and warranties set forth below, are
true and correct as of the Effective Date, and shall be true and correct in all
material respects on and as of the date of the Closing, the Second Escrow
Release and the Third Escrow Release:
(a)    Due Execution; Authority. (i) the Partnership is duly formed, validly
existing and in good standing as a limited partnership under the laws of the
State of Maryland; (ii) this Agreement is, and all the documents to be delivered
by the Partnership pursuant to this Agreement (the “Partnership Closing
Documents”) will be, when executed by the Partnership, binding on and
enforceable against the Partnership in accordance with their respective terms;
(iii) this Agreement, the Partnership Closing Documents and the transactions
contemplated hereby and thereby have been, or will have been prior to the
Closing, approved by all necessary action of the Partnership; and (iv) the
execution and delivery of the Partnership Closing Documents do not and will not
constitute a breach or default under any agreement by which the Partnership is
bound or by which any of the Partnership’s property is encumbered.
(b)    Tax Matters. The Partnership has relied solely on its own legal, tax and
accounting advisors for advice on any and all federal, state and local tax
matters relating to this Agreement and the transactions contemplated herein and
have not relied on any advice or


- 15 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


representations of Owner or its counsel with respect to any federal, state and
local tax matters relating to this Agreement or the transactions contemplated
herein.
(c)    Bankruptcy. The Partnership has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by the Partnership’s creditors,
(iii) suffered the appointment of a receiver to take possession of all or
substantially all of the Partnership’s assets, (iv) suffered the attachment, or
other judicial seizure of all, or substantially all, of the Partnership’s
assets, (v) admitted in writing its inability to pay its debts as they come due,
or (vi) made an offer of settlement, extension or compromise to its creditors
generally.
(d)    Units. The issuance of the Units has been authorized by all necessary
partnership and other action on the part of the Partnership, and the Units, when
issued to Owner as described herein, will (i) be validly issued in compliance
with the Partnership Agreement in all respects; and (ii) entitle Owner as a
limited partner of the Partnership to all of the Rights (as defined in the
Partnership Agreement) and other rights and benefits appurtenant to Partnership
Units under the Partnership Agreement; provided, however, that the exercise of
any Rights shall in each case be subject to the limitations contained in the
Partnership Agreement; and provided further that the Company’s obligation to
issue Shares upon exercise of any Rights shall be subject to compliance with
applicable federal and state securities laws and applicable rules of the New
York Stock Exchange. At Owner’s request made at least thirty (30) days prior to
the record date for an annual meeting which is prior to the expiration of the
Lock Up Period with respect to the Units to be issued at the Second Escrow
Release, the Partnership shall at such annual meeting seek shareholder approval
of the conversion into Shares of all Units to be issued under this Agreement.
Section 7.2    Supplemental Information. The Partnership shall provide written
notice to Owner at any time and from time to time after the Effective Date
through the Closing if it acquires any information that any of its
representations or warranties made in this Agreement were inaccurate in any
material respect as of the Effective Date or will be inaccurate in any material
respect as of the Closing.
Section 7.3    Partnership’s Partnership Agreement. The Partnership shall not
terminate, modify or amend the Partnership’s Partnership Agreement in any
material respect that adversely impacts the value or potential value of the
Units to be received by Owner at the Second Escrow Release and/or the Third
Escrow Release without the Owner’s prior written consent, which may be withheld
in Owner’s sole discretion. Notwithstanding the foregoing, Owner agrees and
acknowledges that the Partnership may amend the Partnership Agreement in respect
of the issuance by the Partnership of additional Units of any class or series in
the course of conducting its business, including in connection with the
acquisition of property, and that any such amendment of the Partnership
Agreement shall not be considered a breach of this Section 7.3 nor shall any
consent of Owner be required for any such amendment.
ARTICLE 8
CONDITIONS PRECEDENT
Section 8.1    The Partnership’s Conditions Precedent - Closing. The
Partnership’s obligation to perform the Partnership’s obligations hereunder at
Closing shall be subject to the full


- 16 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


and timely satisfaction of the following conditions (all or any of which may be
waived, in whole or in part, by the Partnership in writing in its sole
discretion) at or prior to the Closing Date:
(a)    Representations and Warranties. The representations and warranties made
by Owner in Section 5.1 and Section 5.2 shall be true and correct in all
material respects as of the Closing with the same force and effect as though
such representations and warranties had been made on and as of such date.
(b)    Covenants; Closing Deliveries. Owner shall have performed all covenants
and obligations and complied with all conditions, obligations and agreements
required by this Agreement to be performed or complied with by it at or before
the Closing, including delivery (into escrow with the Title Company, as
applicable) of all of the Owner Closing Documents in accordance with this
Agreement.
Section 8.2    Failure of the Partnership’s Conditions - Closing. If any
condition described in Section 8.1 is not satisfied at the times required and to
the satisfaction of the Partnership, in its sole and absolute discretion, then
the Partnership may, at its sole option, (a) extend the Closing Date for one (1)
additional period not to exceed ninety (90) days to allow for the satisfaction
of such conditions or (b) terminate this Agreement by giving written notice to
Owner at any time on or before the Closing. If the Partnership extends the
Closing Date for the additional period and such conditions remain unsatisfied at
the end of such extended period, then the Partnership shall have the option, in
its sole discretion to either (i) terminate this Agreement, or (ii) proceed to
the Closing. Upon termination of this Agreement under this Section 8.2, neither
party shall have any further rights, obligations or liabilities under this
Agreement (other than as set forth in Section 16.3 and except for those that
expressly survive termination of this Agreement). The conditions set forth in
Section 8.1 are for the Partnership’s sole benefit, and the Partnership may, in
its sole discretion, waive (conditionally or absolutely) the fulfillment of any
one or more of the conditions, or any part thereof. Owner shall not take or
authorize, directly or indirectly, any action that modifies or changes the
circumstances upon which the conditions set forth in Section 8.1 were deemed
satisfied or waived by the Partnership without the Partnership’s prior written
consent, which may be withheld in the Partnership’s sole discretion.
Section 8.3    The Owner’s Conditions Precedent - Closing. Owner’s obligation to
perform Owner’s obligations hereunder at Closing shall be subject to the full
and timely satisfaction of the following conditions (all or any of which may be
waived, in whole or in part, by Owner in writing in its sole discretion) at or
prior to the Closing Date:
(a)    Partnership Agreement. The Partnership shall not have terminated,
modified or amended the Partnership’s Partnership Agreement in violation of
Section 7.3 hereof.
(b)    Representations and Warranties. The representations and warranties made
by the Partnership in Section 7.1 of this Agreement shall be true and correct in
all material respects as of the Closing with the same force and effect as though
such representations and warranties had been made on and as of such date.
(c)    Covenants; Closing Deliveries. The Partnership shall have performed all
covenants and obligations and complied with all conditions, obligations and
agreements required by this Agreement to be performed or complied with by it at
or before the Closing, including delivery


- 17 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(into escrow with the Title Company, as applicable) of all of the Partnership
Closing Documents in accordance with this Agreement.
Section 8.4    Failure of Owner’s Conditions Precedent - Closing. If any
condition described in Section 8.3 is not satisfied at the times required and to
the satisfaction of Owner, in its sole and absolute discretion, then Owner may,
at its sole option, either (i) terminate this Agreement, or (ii) proceed to the
Closing. Upon termination of this Agreement under this Section 8.4, neither
party shall have any further rights, obligations or liabilities under this
Agreement (other than as set forth in Section 16.3 and except for those that
expressly survive termination of this Agreement). The conditions set forth in
Section 8.3 are for Owner’s sole benefit, and Owner may, in its sole discretion,
waive (conditionally or absolutely) the fulfillment of any one or more of the
conditions, or any part thereof. The Partnership shall not take or authorize,
directly or indirectly, any action that modifies or changes the circumstances
upon which the conditions set forth in Section 8.3 were deemed satisfied or
waived by Owner without Owner’s prior written consent.
Section 8.5    The Partnership’s Conditions Precedent – First Escrow Release.
The Partnership’s obligation to perform the Partnership’s obligations hereunder
at the First Escrow Release shall be subject to the full and timely satisfaction
of the following conditions (all or any of which may be waived, in whole or in
part, by the Partnership in writing in its sole discretion) at or prior to the
First Escrow Release Date:
(a)    Title. The Partnership shall have received confirmation from the title
insurer that there have been no changes in the state of title to the Property
since the Effective Date, except for any changes (i) caused by Owner and
consented to by the Partnership or (ii) not caused by Owner, and that the title
insurer is committed to issue, at the First Escrow Release Date, an owner’s
title policy, as required (reflecting the release of any indebtedness secured by
the Property and bringing the title current to the date of the First Escrow
Release Date) without exceptions other than the Permitted Exceptions and those
exceptions (1) caused by Owner and consented to by the Partnership or (2) not
caused by Owner.
(b)    Representations and Warranties. The representations and warranties made
by Owner in subsections (a), (e), (j) and (k) of Section 5.1, and in Section
5.2, shall be true and correct in all material respects as of the First Escrow
Release Date with the same force and effect as though such representations and
warranties had been made on and as of such date. Owner shall have performed all
covenants and obligations and complied with all conditions, obligations and
agreements required by this Agreement to be performed or complied with by it at
or before the First Escrow Release Date.
(c)    Proceedings. There is a final, non-appealable resolution, in a manner
favorable to Owner, of all then-pending Proceedings.
(d)    Covenants. Owner shall have materially complied with the covenants in
Section 6.1.
Section 8.6    Failure of the Partnership’s Conditions - First Escrow Release.
If any condition described in Section 8.5 is not satisfied at the times required
and to the satisfaction of the Partnership, in its reasonable discretion, then
the Partnership may, at its sole option, (a) extend the First Escrow Release
Date for one (1) additional period not to exceed ninety (90) days to allow for
the satisfaction of such conditions or (b) terminate this Agreement by giving
written notice to Owner


- 18 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


at any time on or before the First Escrow Release Date. If the Partnership
extends the First Escrow Release Date for the additional period and such
conditions remain unsatisfied at the end of such extended period, then the
Partnership shall have the option, in its sole discretion to either (i)
terminate this Agreement, or (ii) proceed to the First Escrow Release. Upon
termination of this Agreement under this Section 8.2, neither party shall have
any further rights, obligations or liabilities under this Agreement (other than
as set forth in Section 16.3 and except for those that expressly survive
termination of this Agreement). The conditions set forth in Section 8.5 are for
the Partnership’s sole benefit, and the Partnership may, in its sole discretion,
waive (conditionally or absolutely) the fulfillment of any one or more of the
conditions, or any part thereof. Owner shall not take or authorize, directly or
indirectly, any action that modifies or changes the circumstances upon which the
conditions set forth in Section 8.5 were deemed satisfied or waived by the
Partnership without the Partnership’s prior written consent.
Section 8.7    The Owner’s Conditions Precedent - First Escrow Release. Owner’s
obligation to perform Owner’s obligations hereunder at the First Escrow Release
shall be subject to the full and timely satisfaction of the following conditions
(all or any of which may be waived, in whole or in part, by Owner in writing in
its sole discretion) at or prior to the First Escrow Release Date:
(a)    Partnership Agreement. The Partnership shall not have terminated,
modified or amended the Partnership’s Partnership Agreement in any material
respect that adversely impacts the value or potential value of the Units to be
received by Owner at the Second Escrow Release and/or the Third Escrow Release
without the Owner’s prior written consent, which may be withheld in Owner’s sole
discretion.
(b)    Representations and Warranties. The representations and warranties made
by the Partnership in Section 7.1 of this Agreement shall be true and correct in
all material respects as of the First Escrow Release with the same force and
effect as though such representations and warranties had been made on and as of
such date.
(c)    Covenants. The Partnership shall have performed all covenants and
obligations and complied with all conditions, obligations and agreements
required by this Agreement to be performed or complied with by it at or before
the First Escrow Release.
Section 8.8    Failure of Owner’s Conditions Precedent - First Escrow Release.
If any condition described in Section 8.7 is not satisfied at the times required
and to the satisfaction of Owner, in its sole and absolute discretion, then
Owner may, at its sole option, either (i) terminate this Agreement, or (ii)
proceed to the First Escrow Release. Upon termination of this Agreement under
this Section 8.8, neither party shall have any further rights, obligations or
liabilities under this Agreement (other than as set forth in Section 16.3 and
except for those that expressly survive termination of this Agreement). The
conditions set forth in Section 8.7 are for Owner’s sole benefit, and Owner may,
in its sole discretion, waive (conditionally or absolutely) the fulfillment of
any one or more of the conditions, or any part thereof. The Partnership shall
not take or authorize, directly or indirectly, any action that modifies or
changes the circumstances upon which the conditions set forth in Section 8.7
were deemed satisfied or waived by Owner without Owner’s prior written consent.


- 19 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Section 8.9    The Partnership’s Condition Precedent – Second Escrow Release.
The Partnership’s obligation to perform the Partnership’s obligations hereunder
at the Second Escrow Release shall be subject to the concurrent or prior
occurrence of the First Escrow Release.
Section 8.10    Failure of the Partnership’s Condition - Second Escrow Release.
If the condition described in Section 8.9 is not satisfied at the time required
and to the satisfaction of the Partnership, in its reasonable discretion, then
the Partnership may, at its sole option, terminate this Agreement by giving
written notice to Owner at any time on or before the Second Escrow Release Date.
Upon termination of this Agreement under this Section 8.10, neither party shall
have any further rights, obligations or liabilities under this Agreement (other
than as set forth in Section 16.3 and except for those that expressly survive
termination of this Agreement). The condition set forth in Section 8.9 is for
the Partnership’s sole benefit, and the Partnership may, in its sole discretion,
waive (conditionally or absolutely) the fulfillment of such condition. Owner
shall not take or authorize, directly or indirectly, any action that modifies or
changes the circumstances upon which the condition set forth in Section 8.9 was
deemed satisfied or waived by the Partnership without the Partnership’s prior
written consent.
Section 8.11    The Owner’s Condition Precedent - Second Escrow Release. Owner’s
obligation to perform Owner’s obligations hereunder at the Second Escrow Release
shall be subject to the concurrent or prior occurrence of the First Escrow
Release.
Section 8.12    Failure of Owner’s Condition Precedent - Second Escrow Release.
If the condition described in Section 8.11 is not satisfied at the time required
and to the satisfaction of Owner, in its reasonable discretion, then Owner may,
at its sole option, either (i) terminate this Agreement, or (ii) proceed to the
Second Escrow Release. Upon termination of this Agreement under this Section
8.12, neither party shall have any further rights, obligations or liabilities
under this Agreement (other than as set forth in Section 16.3 and except for
those that expressly survive termination of this Agreement). The condition set
forth in Section 8.11 is for Owner’s sole benefit, and Owner may, in its sole
discretion, waive (conditionally or absolutely) the fulfillment of such
condition, or any part thereof. The Partnership shall not take or authorize,
directly or indirectly, any action that modifies or changes the circumstances
upon which the condition set forth in Section 8.11 was deemed satisfied or
waived by Owner without Owner’s prior written consent.
ARTICLE 9
CLOSING; ESCROW RELEASE
Section 9.1    Closing. Closing into escrow (the “Closing”) of both Owner’s
contribution of the Property to the Partnership and the Partnership’s delivery
to Owner of the Aggregate Exchange Value, as contemplated by the Agreement (the
“Contribution Transaction”), shall be held at the offices of Pillsbury Winthrop
Shaw Pittman LLP, 1200 Seventeenth Street, N.W., Washington, D.C. 20036 (unless
the parties otherwise agree in writing), on or before the Closing Date, as such
date may be extended by the Partnership pursuant to the terms of Section 8.2. If
this Agreement is terminated following Closing but prior to the First Escrow
Release, then each document deposited into escrow with Commonwealth Land Title
Insurance Company (the “Title Company”) shall be released to the party that
initially deposited it into such escrow.


- 20 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Section 9.2    First Escrow Release. Release from escrow of the documents set
forth in Section 10.3 and Section 10.4 below (the “First Escrow Release”), shall
be held at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1200 Seventeenth
Street, N.W., Washington, D.C. 20036 (unless the parties otherwise agree in
writing), on or before the First Escrow Release Date, as such date may be
extended by the Partnership pursuant to the terms of Section 8.2.
Section 9.3    Second Escrow Release. Release from escrow of the documents set
forth in Section 10.5 and Section 10.6 below (the “Second Escrow Release”),
shall be held at the offices of Pillsbury Winthrop Shaw Pittman LLP, 1200
Seventeenth Street, N.W., Washington, D.C. 20036 (unless the parties otherwise
agree in writing), on or before the Second Escrow Release Date.
Section 9.4    Third Escrow Release. Release from escrow of the documents set
forth in Section 10.7 below (the “Third Escrow Release”), shall be held at the
offices of Pillsbury Winthrop Shaw Pittman LLP, 1200 Seventeenth Street, N.W.,
Washington, D.C. 20036 (unless the parties otherwise agree in writing), on or
before the Third Escrow Release Date.
ARTICLE 10
CLOSING MATTERS; ESCROW RELEASE MATTERS
Section 10.1    Owner’s Obligations - Closing. At or before the Closing, Owner
shall:
(a)    Escrow Agreement. Execute and deliver, and cause the Title Company to
execute and deliver, an escrow agreement substantially in the form attached
hereto as Exhibit 10.1(a) (the “Escrow Agreement”).
(b)    Affidavits; Indemnity Agreements. Execute and deliver to the Title
Company such affidavits and indemnity agreements as may be reasonably required
by the Title Company for issuance of the required title policy and the
endorsements thereto for the Property.
(c)    Deed. Execute and deliver to the Title Company a Deed substantially in
the form attached hereto as Exhibit 10.1(c).
(d)    FIRPTA Certificate. Cause B. F. Saul Real Estate Investment Trust, as the
sole member of Owner, to execute and deliver to the Title Company a FIRPTA
Certificate substantially in the form attached hereto as Exhibit 10.1(d).
(e)    Partnership Agreement Amendments. Execute and deliver to the Title
Company two (2) amendments to the Partnership Agreement, each substantially in
the form attached hereto as Exhibit 10.1(e) (each, a “Partnership Agreement
Amendment”).
(f)    Owner’s Certificate. Execute and deliver to the Title Company an Owner’s
certificate substantially in the form attached hereto as Exhibit 10.1(f).
(g)    Bill of Sale. Execute and deliver to the Title Company a bill of sale
substantially in the form attached hereto as Exhibit 10.1(g) (the “Bill of
Sale”).
(h)    Assignment of Ground Lease. Execute and deliver to the Title Company an
Assignment of Ground Lease substantially in the form attached hereto as Exhibit
10.1(h) (the “Assignment of Ground Lease”).


- 21 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(i)    Assignment of Space Leases. Execute and deliver to the Title Company an
Assignment of Space Leases substantially in the form attached hereto as Exhibit
10.1(i) (the “Assignment of Space Leases”).
(j)    Further Assurances. Execute (as applicable) and deliver (or cause to be
delivered) to the Title Company the Owner Closing Documents and shall deliver
(or cause to be delivered) such other consideration, documents, affidavits and
certificates as may be required by this Agreement.
Section 10.2    The Partnership’s Obligations - Closing. At the Closing, the
Partnership shall:
(a)    Escrow Agreement. Execute and deliver, and cause the Title Company to
execute and deliver, the Escrow Agreement.
(b)    Partnership Documents. Cause its general partner and the other limited
partners to execute and deliver to the Title Company two (2) Partnership
Agreement Amendments, execute (as applicable) and deliver (or cause to be
delivered) to the Title Company the other Partnership Closing Documents,
including two (2) executed certificates, each representing a number of Units
equal to fifty percent (50%) of the Aggregate Exchange Value, and execute and
deliver to the Title Company the Partnership’s certificate substantially in the
form attached hereto as Exhibit 10.2.
(c)    Bill of Sale. Execute and deliver to the Title Company the Bill of Sale.
(d)    Assignment of Ground Lease. Execute and deliver to the Title Company the
Assignment of Ground Lease.
(e)    Assignment of Space Leases. Execute and deliver to the Title Company the
Assignment of Space Leases.
(f)    Further Assurances. Execute (as applicable) and deliver (or cause to be
delivered) to the Title Company such other documents, affidavits and
certificates as may be required by this Agreement.
Section 10.3    Owner’s Obligations – First Escrow Release.
(a)    Release of Documents. At the First Escrow Release, Owner shall authorize
and direct the Title Company to release from escrow the documents described in
Section 10.1 (other than the Escrow Agreement (which was never placed in escrow)
and the Partnership Agreement Amendments (which remain in escrow until the
Second Escrow Release and the Third Escrow Release as provided herein));
provided, however, that prior to such release Owner shall have the right to
modify such documents as is reasonably necessary to account for events and/or
changes in conditions that have occurred subsequent to the Effective Date and do
not constitute a breach of this Agreement by Owner.
(b)    Possession. Give full possession of the Property to the Partnership,
subject only to the Permitted Exceptions and those exceptions (i) caused by
Owner and consented to by the Partnership or (ii) not caused by Owner.


- 22 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Section 10.4    The Partnership’s Obligations – First Escrow Release.
(a)    Reimbursements. At or before the First Escrow Release, the Partnership
shall deliver to the Title Company an amount equal to the sum of the Entitlement
Reimbursement plus the Net Carrying Cost Reimbursement.
(b)    Release of Documents. At the First Escrow Release, Owner shall authorize
and direct the Title Company to release from escrow the Bill of Sale, Assignment
of Ground Lease and the Assignment of Space Leases, as the same may have been
modified by Owner pursuant to Section 10.3(a), and the funds contemplated by
subsection (a) above. For the avoidance of doubt, no Units shall be released to
Owner at the First Escrow Release unless the Second Escrow Release is occurring
simultaneously.
Section 10.5    Owner’s Obligations – Second Escrow Release. At the Second
Escrow Release, Owner shall authorize and direct the Title Company to release
from escrow the first Partnership Agreement Amendment, which shall reflect the
issuance of the Units issued to Owner at the Second Escrow Release.
Section 10.6    The Partnership’s Obligations – Second Escrow Release. At the
Second Escrow Release, the Partnership shall authorize and direct the Title
Company to release from escrow the first Partnership Agreement Amendment and
such of the other documents remaining in escrow as are necessary to evidence the
issuance to Owner of Units in the amount of fifty percent (50%) of the Aggregate
Exchange Value, including one of the certificates representing Units that were
delivered into escrow at the Closing. For the avoidance of doubt, the Units
represented by the certificate released at the Second Escrow Release shall be
deemed not to have been issued to Owner until such Second Escrow Release,
notwithstanding the delivery of such certificate into escrow at Closing.
Section 10.7    Third Escrow Release. At the Third Escrow Release, the
Partnership shall authorize and direct the Title Company to release from escrow
all other documents remaining in escrow, including the second Partnership
Agreement Amendment and the remaining certificate representing Units,
notwithstanding any demand or instruction to the contrary, other than the joint
instruction of Owner and the Partnership. For the avoidance of doubt, the Units
represented by the certificate released at the Third Escrow Release shall be
deemed not to have been issued to Owner until such Third Escrow Release,
notwithstanding the delivery of such certificate into escrow at Closing.
ARTICLE 11
PRORATIONS AND ADJUSTMENTS
Section 11.1    Prorations and Adjustments. Except as otherwise expressly set
forth herein, all costs and expenses to be prorated and adjusted hereunder (the
“Prorations”) with respect to the Property, for the period up to and through the
First Escrow Release Date, shall be the responsibility of or belong to Owner.
Except as otherwise expressly set forth herein, all Prorations for the period
after the First Escrow Release Date shall be the responsibility of or belong to
the Partnership.
Section 11.2    Costs and Expenses. Except as otherwise provided in this
Agreement, Owner shall be solely responsible for the following: (a) one-half
(1/2) of the total costs of state,


- 23 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


county, city, local, municipal and township recording and transfer taxes, and
the like, with respect to the conveyance of the Property; (b) the cost of any
endorsements obtained by Owner in order to remove any title defects if approved
by the Partnership; (c) all costs associated with (i) repaying any indebtedness
secured by the Property; and (ii) any gains taxes, income taxes or similar taxes
owing by Owner as a result of the transactions contemplated hereby; and (d)
43.9% of all costs incurred relating to the Proceedings, insofar as such
Proceedings relate to the project plan for the Twinbrook Project, and 100% of
all costs incurred relating to the Proceedings, insofar as they relate to the
site plan for the Property. The Partnership shall be solely responsible for the
following: (a) one-half (1/2) of the total costs of state, county, city, local,
municipal and township recording and transfer taxes, and the like, with respect
to the conveyance of the Property; (b) all costs necessary for the Title Company
to issue an owner’s title policy for the Property, including, without
limitation, all expenses of examination of title, conducting settlement, escrow
fees, title insurance commitments, endorsements (except for the cost of any
endorsements obtained by Owner in order to remove any title defects if approved
by the Partnership) and premiums; (c) the costs of due diligence including,
without limitation, all costs of conducting all environmental tests and studies
of the Property and all costs of preparation of the Survey; (d) all costs
associated with financing of the property by the Partnership; and (e) 56.1% of
all costs incurred relating to the Proceedings, insofar as such Proceedings
relate to the project plan for the Twinbrook Project. The Partnership and Owner
shall each pay their respective legal fees and expenses incurred in connection
with the negotiation of this Agreement and all related documents, and in
addressing each such party’s tax and securities issues.
ARTICLE 12
DEFAULT; OTHER TERMINATION
Section 12.1    Default by the Partnership.
(a)    Contribution Transaction. If the Closing of the Contribution Transaction
fails to occur as a result of a material default by the Partnership with respect
to any of the terms of this Agreement, and such material default continues for a
period of ten (10) days after Owner notifies the Partnership in writing of such
default, Owner’s sole and exclusive remedy for such material default by the
Partnership shall be the right to cancel and terminate this Agreement. Unless
Owner waives the Partnership’s default in writing within five (5) days after the
expiration of the 10-day period specified in the preceding sentence, or such
default is cured within such 10-day period, this Agreement shall automatically
terminate effective fifteen (15) days after the notice of default is given
without the necessity of further notice being given. Upon such termination, each
party shall be released from all duties or obligations contained herein, except
for those that expressly survive termination as specifically set forth in
Articles 11, 13 and 16, it being understood and agreed that, except as set forth
in Section 12.1(b), Owner is hereby releasing and/or waiving any right it might
have to either specifically enforce this Agreement or to sue for damages with
respect to the Contribution Transaction.
(b)    Subsequent Default. If the Closing of the Contribution Transaction
occurs, but (i) any of the representations and warranties made by the
Partnership in this Agreement are inaccurate or incorrect in any material
respect on the date made or deemed made, or (ii) the Partnership fails to
perform its material covenants, obligations or agreements under this Agreement
on or before the


- 24 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Third Escrow Release and such failure is not cured on or before the earlier of
fifteen (15) days after written notice by Owner to the Partnership or the day on
which the applicable covenant, obligation or agreement is required to have been
performed under this Agreement, Owner shall have the right, at its sole option,
to: (x) terminate this Agreement, whereupon neither party shall have any further
right or liability to the other under this Agreement, except for those that
expressly survive termination as specifically set forth in Articles 11, 13 and
16; (y) waive the default or failure to perform and proceed with the First
Escrow Release, the Second Escrow Release or the Third Escrow Release, as
applicable; or (z) pursue any legal or equitable remedies to which Owner may be
entitled on account of the foregoing, including, without limitation, injunctive
relief or specific performance, against the Partnership in order to enforce the
provisions of this Agreement; provided, however, that (i) the right of Owner to
terminate this Agreement pursuant to this Section 12.1(b) may only be exercised
prior to the First Escrow Release, and (ii) any action for injunctive relief,
specific performance or other equitable relief hereunder must be initiated by
Owner within sixty (60) days after the Partnership’s default or Owner shall be
deemed to have irrevocably waived its right to such equitable remedies.
Notwithstanding any other provision of this Agreement, the provisions of
Section 12.1(b) shall survive the First Escrow Release Date, the Second Escrow
Release Date or the Third Escrow Release Date, as applicable, for a period of
one (1) year.
Section 12.2    Default by Owner. If any of the representations and warranties
made by Owner in this Agreement are inaccurate or incorrect in any material
respect on the date made or deemed made, or if Owner fails to perform its
material covenants, obligations or agreements under this Agreement on or before
Closing and such failure is not cured on or before the earlier of fifteen (15)
days after written notice by the Partnership to Owner or the day on which the
applicable covenant, obligation or agreement is required to have been performed
under this Agreement, the Partnership shall have the right, at its sole option,
to: (a) terminate this Agreement, whereupon neither party shall have any further
right or liability to the other under this Agreement, except for those that
expressly survive termination as specifically set forth in Articles 11, 13 and
16; (b) waive the default or failure to perform and proceed with the Closing,
the First Escrow Release, the Second Escrow Release or the Third Escrow Release,
as applicable; or (c) pursue any legal or equitable remedies to which the
Partnership may be entitled on account of the foregoing, including, without
limitation, injunctive relief or specific performance, against Owner in order to
enforce the provisions of this Agreement; provided, however, that (x) the right
of the Partnership to terminate this Agreement pursuant to this Section 12.2 may
only be exercised prior to the First Escrow Release, and (y) any action for
injunctive relief, specific performance or other equitable relief hereunder must
be initiated by the Partnership within sixty (60) days after Owner’s default or
the Partnership shall be deemed to have irrevocably waived its right to such
equitable remedies. Notwithstanding any other provision of this Agreement, the
provisions of Section 12.2 shall survive the Closing Deadline, the First Escrow
Release Date, the Second Escrow Release Date or the Third Escrow Release Date,
as applicable, for a period of one (1) year.
Section 12.3    Other Termination.
(a)    Proceedings. If, prior to the First Escrow Release, there is a final,
non-appealable resolution of any Proceedings in a manner favorable to Samuel
Shipkovitz, then this Agreement shall automatically terminate, whereupon neither
party shall have any further right or liability to the other under this
Agreement, except for those that expressly survive termination as specifically
set forth in Articles 11, 13 and 16.


- 25 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(b)    Contribution Transaction. If, prior to the First Escrow Release, Wegman’s
terminates the Wegman’s Lease pursuant to Section 1.3(b) thereof because the
Proceedings prevent construction commencement by October 18, 2021 (or such later
date as may be agreed to by the parties, each acting in its sole and absolute
discretion), then this Agreement shall automatically terminate, whereupon
neither party shall have any further right or liability to the other under this
Agreement, except for those that expressly survive termination as specifically
set forth in Articles 11, 13 and 16. For the avoidance of doubt, this Agreement
shall not terminate pursuant to this Section 12.3(b) if (a) Wegman’s terminates
the Wegman’s Lease pursuant to Section 1.3(b) thereof for any other reason or
(b) Wegman’s terminates the Wegman’s Lease pursuant to any other provision of
the Wegman’s Lease or pursuant to any right afforded by law or equity.
ARTICLE 13
INDEMNIFICATION
Section 13.1    Owner Indemnification. Owner hereby agrees to indemnify and hold
the Partnership harmless from and against: (a) any loss, cost, liability or
damage suffered or incurred by the Partnership because any representation or
warranty by Owner shall be false or misleading in any material respect on the
date made or deemed made; (b) any loss, cost, liability or damage suffered or
incurred by the Partnership because of Owner’s failure to timely perform any of
its covenants, obligations or agreements under this Agreement; (c) any and all
liabilities, claims, demands, losses, suits and judgments of any kind or nature
(except those items which under the terms of this Agreement specifically and
expressly become obligations of the Partnership), brought by third parties and
based on events occurring at or before the Closing and which are in any way
related to Owner or its ownership, maintenance, condition or operation of the
Property, and all expenses related thereto, including, but not limited to, court
costs and reasonable attorneys’ fees; (d) to the extent caused by the negligence
or willful misconduct of Owner, any and all liabilities, claims, demands,
losses, suits and judgments of any kind or nature (except those items which
under the terms of this Agreement specifically and expressly become obligations
of the Partnership), brought by third parties and based on events occurring
after Closing but at or before the First Escrow Release and which are in any way
related to the ownership, maintenance, condition or operation of the Property,
and all expenses related thereto, including, but not limited to, court costs and
reasonable attorneys’ fees; and (e) all reasonable costs and expenses (including
reasonable attorneys’ fees) incurred by the Partnership in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against in this Section 13.1. As to any claim, action or
other matter subject to the foregoing indemnity, Owner shall assume the defense
thereof with counsel acceptable to the Partnership. Such claim, action or other
matter shall not be settled without the reasonable approval of both the
Partnership and Owner. Notwithstanding anything set forth herein to the
contrary, the obligations set forth in this Section 13.1 shall survive the Third
Escrow Release or the termination, for any reason, of this Agreement.
Section 13.2    The Partnership Indemnification. The Partnership hereby agrees
to indemnify and hold Owner harmless from and against: (a) any loss, cost,
liability or damage suffered or incurred by Owner because any representation or
warranty by the Partnership shall be false or misleading in any material respect
on the date made or deemed made; (b) any loss, cost, liability or damage
suffered or incurred by Owner because of the Partnership’s failure to timely
perform any of its covenants, obligations or agreements under this Agreement;
(c) except to the extent caused


- 26 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


by the negligence or willful misconduct of Owner, any and all liabilities,
claims, demands, losses, suits and judgments of any kind or nature (except those
items which under the terms of this Agreement specifically and expressly become
obligations of Owner), brought by third parties and based on events occurring
after Closing but before the First Escrow Release and which are in any way
related to the ownership, maintenance, condition or operation of the Property,
and all expenses related thereto, including, but not limited to, court costs and
reasonable attorneys’ fees; (d) any and all liabilities, claims, demands,
losses, suits and judgments of any kind or nature (except those items which
under the terms of this Agreement specifically and expressly become obligations
of Owner), brought by third parties and based on events occurring after the
First Escrow Release and which are in any way related to the Partnership or its
ownership, maintenance, condition or operation of the Property after Closing,
and all expenses related thereto, including, but not limited to, court costs and
reasonable attorneys’ fees; (e) any loss, cost, liability or damage to person at
the Property suffered or incurred by Owner as a result of (i) the Partnership’s
entry onto the Property, or any portion thereof, prior to the First Escrow
Release, or (ii) the creation of any mechanics’ or materialmen’s liens on or
against the Property, or any portion thereof, due to any action or omission by
the Partnership or any party acting directly or indirectly by or on behalf of,
or at the direction or the control of, the Partnership or any party, directly or
indirectly, under contract with the Partnership, the Partnership’s general
contractor(s) or any subcontractor(s) or materialmen thereunder; and (f) all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
Owner in connection with any action, suit, proceeding, demand, assessment or
judgment incident to any of the matters indemnified against in this Section
13.2. As to any claim, action or other matter subject to the foregoing
indemnity, the Partnership shall assume the defense thereof with counsel
acceptable to Owner. Such claim, action or other matter shall not be settled
without the reasonable approval of both Owner and the Partnership.
Notwithstanding anything set forth herein to the contrary, the obligations set
forth in this Section 13.2 shall survive the Third Escrow Release or the
termination, for any reason, of this Agreement.
ARTICLE 14
CASUALTY, CONDEMNATION OR TAKING
Section 14.1    Casualty. From and after the Effective Date, all risk of loss
shall belong to the Partnership. If, prior to the First Escrow Release, the
Property or any part thereof shall be destroyed or materially damaged by fire or
other casualty, Owner shall not be under any obligation to repair such
destruction or damage and shall be entitled to receive the proceeds of any
insurance applicable thereto that may have been maintained by Owner, without
adjustment of the Aggregate Exchange Value.
Section 14.2    Condemnation or Taking.
(a)    Prior to Closing. If, prior to the Closing, the Property or any part
thereof shall be condemned or taken and, in the Partnership’s reasonable
judgment, such condemnation or taking materially interferes with the
Partnership’s intended development and/or use of the Property, the Partnership
may (a) terminate this Agreement, or (b) complete the transactions contemplated
by this Agreement notwithstanding such condemnation. If the Partnership elects
to complete the transactions contemplated hereby, the Partnership shall have the
right, upon written notice to Owner, to participate in any condemnation
proceedings. The Partnership’s consent shall not be required for


- 27 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


any settlement of condemnation proceedings and Owner shall be entitled to
receive any and all condemnation proceeds received prior to Closing, and the
Aggregate Exchange Value shall be reduced at Closing by the amount of any such
condemnation proceeds received by Owner. To the extent condemnation proceeds are
received on or after the Closing, the Aggregate Exchange Value shall remain
unchanged, the Partnership shall be entitled to receive such condemnation
proceeds, and Owner shall, at the Closing and thereafter, execute and deliver to
the Partnership all required assignments of claims and other similar items
relating to any such outstanding, unpaid condemnation proceeds. If the
Partnership elects to terminate this Agreement, then upon written notice to
Owner and without further action of the parties, this Agreement shall become
null and void and no party shall have any further rights or obligations under
this Agreement, except for those that expressly survive termination of this
Agreement.
(b)    Following Closing. If, following Closing but prior to the First Escrow
Release, the Property or any part thereof shall be condemned or taken, the
Partnership shall complete the transactions contemplated by this Agreement
notwithstanding such condemnation. In such event, the Partnership shall have the
right, upon written notice to Owner, to participate in any condemnation
proceedings. The Partnership’s consent shall not be required for any settlement
of condemnation proceedings and Owner shall be entitled to receive any and all
condemnation proceeds received prior to the First Escrow Release, and the
Aggregate Exchange Value shall be reduced at the First Escrow Release by the
amount of any such condemnation proceeds received by Owner. To the extent
condemnation proceeds are received on or after the First Escrow Release Date,
the Aggregate Exchange Value shall remain unchanged, the Partnership shall be
entitled to receive such condemnation proceeds, and Owner shall, at the First
Escrow Release and thereafter, execute and deliver to the Partnership all
required assignments of claims and other similar items relating to any such
outstanding, unpaid condemnation proceeds.     
ARTICLE 15
BROKERS
Section 15.1    Brokers. Owner, on the one hand, and the Partnership, on the
other, hereby represent and warrant each to the other that it has not authorized
any broker, agent or finder to act on its behalf in connection with the
transaction contemplated by this Agreement. Each party agrees that it shall
indemnify, defend and save the other harmless from and against any cost,
expense, claim, loss, liability or damages, including reasonable attorneys’ fees
and court costs, resulting from a breach of the foregoing representation and
warranty.
ARTICLE 16
MISCELLANEOUS
Section 16.1    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly
given/received: (a) on the date delivered if delivered personally; (b) on the
date sent if sent by electronic mail, with a copy sent by one of the other
methods of delivery described in this Section 16.1; (c) the next Business Day
after deposit with a recognized overnight courier service when marked for
delivery on the next Business Day; or (d) two (2) days after mailing if sent by
registered or certified United States mail, properly


- 28 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


addressed and postage pre-paid, and addressed to the party for whom it is
intended at the address hereinafter set forth:
If to Owner:


 
with a copy to:
1592 Rockville Pike LLC
c/o B. F. Saul Real Estate Investment Trust
7501 Wisconsin Avenue, Suite 1500E
Bethesda, Maryland 20814
Attn: Bettina T. Guevara
Email: bettina.guevara@bfsaul.com


 
Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street, N.W.
Washington, D.C. 20036
Attn: Christian A. Buerger 
Email: christian.buerger@pillsburylaw.com
If to the Partnership:


 
with a copy to:
Saul Holdings Limited Partnership
7501 Wisconsin Avenue, Suite 1500E
Bethesda, Maryland 20814
Attn: Scott Schneider
Email: scott.schneider@saulcenters.com
 
Polsinelli
1401 Eye Street, N.W., Suite 800
Washington, D.C. 20005
Attn: Kevin L. Vold 
Email: kvold@polsinelli.com

Either party may designate a change of address by written notice to the other in
accordance with the provisions set forth above, which notice shall be given at
least ten (10) days before such change of address is to become effective.
Section 16.2    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective personal representatives, heirs,
successors and assigns of the parties. Owner shall not have any right to assign
its rights or obligations under this Agreement without the prior written consent
of the Partnership. The Partnership shall have no right to assign its rights or
obligations under this Agreement without the prior written consent of Owner;
provided, however, Owner’s consent shall not be required for the Partnership to
designate a wholly owned subsidiary of the Partnership to take title to the
Property on the terms and subject to the provisions of this Agreement so long as
the Partnership provides notice of such designation at least five (5) Business
Days prior to the First Escrow Release Date. Any assignment or attempted
assignment of this Agreement or the rights and obligations hereunder other than
strictly in accordance with the provisions of this Section 16.2 shall be null
and void and of no force or effect. If executed by more than one owner entity,
all such owners hereunder shall be jointly and severally liable for all
obligations of Owner hereunder.
Section 16.3    Survival. The representations and warranties set forth in
subsections (a), (e), (j) and (k) of Section 5.1, and in Section 5.2, and in
Article 15 of this Agreement, and any indemnification related to any of the
foregoing, shall survive the First Escrow Release indefinitely, subject to any
applicable statute of limitations. The representations and warranties set forth
in Section 7.1 of this Agreement, and any indemnification related to the
foregoing, shall survive the Second Escrow Release and the Third Escrow Release
indefinitely, subject to any applicable statute of limitations. Owner’s
responsibility and liability pursuant to Article 17 shall survive the First
Escrow Release for the period specified in such Section. Except as expressly
provided in this Agreement, all other representations, warranties, covenants,
agreements and indemnities set forth


- 29 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


in or made pursuant to this Agreement, including any indemnification obligations
of the parties under Article 13 hereof or otherwise, shall remain operative, and
shall survive any termination of this Agreement and the First Escrow Release,
the Second Escrow Release and the Third Escrow Release under this Agreement, but
(a) with respect to Owner’s representations, warranties covenants, agreements
and indemnities, only with respect to claims made in writing not later than two
(2) years after the First Escrow Release Date, and (b) with respect to the
Partnership’s representations, warranties, covenants, agreements and
indemnities, only with respect to claims made in writing not later than two (2)
years after the Third Escrow Release Date.
Section 16.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland, excluding conflicts of laws
principles.
Section 16.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument; provided, however, in no
event shall this Agreement be effective unless and until signed by all parties
hereto.
Section 16.6    Further Assurances. Owner agrees that it will, at any time and
from time to time after the First Escrow Release, upon request of the
Partnership, do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances as may be required for
the better assigning, transferring, granting, assuring and confirming to the
Partnership, or to its successors and assigns, or for aiding and assisting in
collecting and reducing to possession, any or all of the assets or property
being conveyed to the Partnership pursuant to this Agreement.
Section 16.7    Recitals; Exhibits. Each and all of the recitals set forth above
and the exhibits attached hereto are hereby incorporated into this Agreement by
reference.
Section 16.8     Rules of Construction. Section captions used in this Agreement
are for convenience only and shall not affect the construction of the Agreement.
All references to “Articles” and “Sections,” without reference to a document
other than this Agreement are intended to designate articles and sections of
this Agreement, and the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section, unless specifically designated otherwise. The use of the term
“including” shall mean in all cases “including but not limited to,” unless
specifically designated otherwise. No rules of construction against the drafter
of this Agreement shall apply in any interpretation or enforcement of this
Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the forgoing.
Section 16.9    Time of Essence. Time is important to all parties in the
performance of this Agreement, and the parties have agreed that strict
compliance is required as to any date set out in this Agreement.
Section 16.10    Entire Agreement. This Agreement and the exhibits attached
hereto and thereto contain the entire agreement between the parties relating to
the Property, all prior negotiations between the parties, including, without
limitation, any letter of intent, access agreement and confidentiality agreement
(including all amendments or modifications thereof), are merged in this
Agreement, and there are no promises, agreements, conditions, undertakings,
warranties or representations, oral or written, express or implied, between them
other than as herein set forth; however, this Agreement is without prejudice to
the parties’ rights and obligations under Section


- 30 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


2(h) of that certain Exclusivity and Right of First Refusal Agreement dated as
of August 26, 1993, to which affiliates of Owner and the Partnership are
parties. No change or modification of this Agreement shall be valid unless the
same is in writing and signed by the parties hereto. No waiver of any of the
provisions of this Agreement and other agreements referred to herein shall be
valid unless in writing and signed by the party against whom it is sought to be
enforced.
ARTICLE 17
CONFIDENTIALITY
Section 17.1    Public Announcements. Except as provided otherwise in this
Section 17.1, Owner and the Partnership each hereby agrees that it will not
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto which shall not be unreasonably withheld. It
is understood that the foregoing shall not preclude any party from discussing
the substance or any relevant details of the transactions contemplated in this
Agreement on a confidential basis with any of its attorneys, accountants,
professional consultants, financial advisors, rating agencies, or potential
lenders, as the case may be, or prevent it from complying with applicable laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements.
[Signature Pages Follow]




- 31 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


WITNESS:
 
OWNER:
 
 
 
 
 
 
 
 
 
1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ B. Francis Saul II
By:
/s/ Yzza M. Ramos
 
Name:
B. Francis Saul II
Name:
Yzza M. Ramos
 
Title:
Chief Executive Officer
 
 
 
 
 
 




 
 
 
 
 
WITNESS:
 
PARTNERSHIP:
 
 
 
 
 
SAUL HOLDINGS LIMITED PARTNERSHIP,
a Maryland limited partnership
 
 
 
 
 
 
 
 
 
By:
Saul Centers, Inc., its general partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Yzza M. Ramos
 
 
By:
/s/ Scott V. Schneider
Name:
Yzza M. Ramos
 
 
Name:
Scott V. Schneider
 
 
 
 
Title:
Executive Vice President





- 32 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT A
LEGAL DESCRIPTION OF OWNED PROPERTY
All that land being situated, lying and being in Montgomery County, Maryland,
and more particularly described as follows:
Part A: Lot numbered Twenty-four (24) in Block lettered “A” in a subdivision
known as “The Pike” per plat thereof recorded in Plat Book 174 at Plat No. 19548
among the Land Records of Montgomery County, Maryland,
Saving and exception therefrom, however, that portion (0.00788 acre, more or
less) as described in the Deed of Exchange recorded in Liber 20543 at folio 274,
as amended by Quitclaim Deed recorded in Liber 33786 at folio 495, and more
particularly described as:
Part of Lot 24 as shown on Plat of Subdivision “Lot-24, Block A, The Pike”,
dated June 22, 1994 and recorded October 28, 1994 in Plat Book 174 as Plat
Number 19548 among the Land Records of Montgomery County, Maryland; said part of
Lot 24 being also part of Halpine Avenue (Abandoned) as shown in Plat Book 42 as
Plat Number 3043, and in Plat Book 84 as Plat Number 8835 and also in abovesaid
Plat Book 174 as Plat Number 19548, said portion of Halpine Avenue abandoned by
City of Rockville Ordinance 1-92, adopted January 13, 1992 and recorded October
18, 1994 among the aforesaid Land Records in Liber 13002 at folio 007; said part
of Lot 24 and Halpine Avenue (Abandoned) being more particularly described, in
the meridian of Plat Book 174 – Plat Number 19548, as follows:
Beginning for the same at a point on the centerline of Halpine Avenue
(Abandoned), said point of beginning lying on the east end of the abandoned
portion of Halpine Avenue and being also one of the southerly Lot corners of Lot
24, Block A as previously referenced, being the southeast end of line lettered
“F” (South 33° 31’ 29” East, 18.38 feet) as shown in aforesaid Plat Book 174 as
Plat Number 19548; and running thence with the centerline of Halpine Avenue
(Abandoned), being line lettered “G” of the aforesaid plat
1) North 88° 13’ 00” West, 38.81 feet to a point; thence departing said
centerline and line lettered “G” and running in, through over and across Lot 24
so as to include a portion thereof
2) North 56° 32’ 11” East 25.99 feet to a point on the north line of said
Halpine Avenue (Abandoned); thence running with said line
3) South 88° 13’ 00” East, 6.96 feet to the aforesaid east end of Halpine Avenue
(Abandoned), being the northwest end of line lettered “F” as referenced above;
and thence running with said line lettered “F”
4) South 33° 31’ 29” East, 18.38 feet to the place of beginning, containing a
computed area of 343 square feet or 0.00788 of an acre of land, more or less.


- 33 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Part B: A parcel of land consisting of 0.00476 acre, more or less, and more
particularly described as:
Part of Halpine Avenue (Abandoned) as shown in Plat Book 42 as Plat Number 3043,
and in Plat Book 84 as Plat Number 8835 and also in Plat Book 174 as Plat Number
19548 among the Land Records of Montgomery County, Maryland; said part of
Halpine Avenue being a portion of that which was abandoned by City of Rockville
Ordinance 1-92, adopted January 13, 1992 and recorded October 18, 1994 in Liber
13002 at folio 007 among said Land Records; said part of Halpine Avenue
(Abandoned) being more particularly described as follows:
Beginning for the same at a point on line lettered “G” of Lot 24 as shown on
Plat of Subdivision entitled “Lot 24, Block A, The Pike”, dated June 22, 1994
and recorded October 28, 1994 in Plat Book 174 as Plat Number 19548 among said
Land Records, said point of beginning lying also on the centerline of Halpine
Avenue (Abandoned) and distant North 88° 13’ 00” West, 38.81 feet from the east
end of the abandoned portion thereof, being also the east end of line lettered
“G” as referenced above; and thence departing said centerline and line lettered
“G” and running in through, over and across said Halpine Avenue (Abandoned) so
as to include a portion thereof
1) South 56° 32’ 11” West, 24.23 feet to a point; thence
2) North 33° 27’ 49 “ West, 17.12 feet to a point on the aforementioned
centerline and line lettered “G”; and thence running with said line reversed
3) South 88° 13’ 00” East, 29.67 feet to the place of beginning, containing a
computed area of 207 square feet or 0.00476, more or less, of an acre of land.
Together with a non-exclusive access easement from and to the Land, on and over
adjacent land (part of Lot 4, Block A, The Pike) now or formerly owned by
Washington Metropolitan Area Transit Authority, to and from Halpine Avenue, a
public road, such easement being shown on Plat No. 19548 and being established
in Deed recorded in Liber 5208 at folio 529.
Together with a Private Ingress, Egress and Access Easement from and to the
Land, on and over: (i) land (part of Lots 10-12, Block 11, Halpine) now or
formerly owned by The Mayor and Council of Rockville; and (ii) land (formerly
part of Halpine Avenue, now abandoned) now or formerly owned by Walter Diener
and Milton Diener, to and from Halpine Avenue, a public road, as shown on and as
established by Plat No. 19548.
Together with a thirty (30) foot wide Private Ingress, Egress and Access
Easement (former Mayor and Council of Rockville property) for the benefit of
Lots 24 and 25, Block “A” of the subdivision “The Pike” as shown on Subdivision
Plat No. 22661.
TOGETHER WITH the ingress/egress access easement created by Ingress/Egress
Access Easement Agreement dated June 16, 2011 and recorded June 24, 2011 in
Liber 41797 at folio 490.


- 34 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT A-1
LEGAL DESCRIPTION OF LEASED PROPERTY
All that land being situated, lying and being in Montgomery County, Maryland,
and more particularly described as follows:
LOT NUMBERED TWENTY-FIVE (25) IN BLOCK LETTERED “A” IN THE SUBDIVISION KNOWN AS
“THE PIKE” AS PER PLAT THEREOF RECORDED AS SUBDIVISION PLAT NO. 22661 AMONG THE
LAND RECORDS OF MONTGOMERY COUNTY, MARYLAND.


- 35 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 5.1(b)
PERMITTED EXCEPTIONS, CONTRACTS AND LEASES AS OF THE EFFECTIVE DATE


Permitted Exceptions
1. State, County and municipal real estate taxes and assessments, general and
special, subsequent to the levy year ending June 30, 2020, a lien not yet due
and payable.
2. Water charges, sanitary sewer service charges, stormwater management fees,
and solid waste charges arising in connection with the Land subsequent to the
original Date of Policy, a lien not yet due and payable.
3. Rights of tenants in possession under unrecorded leases.
4. Thirty foot easement for service drive for ingress and egress created by
Owner’s Dedication on the plat recorded in Plat Book 84 at Plat No. 8835 (former
Lot 4, Block A, The Pike), and shown and/or noted on the ALTA/NSPS Land Title
Survey entitled, “Part of Lot 24 and All of Lot 25, Block A The Pike” by VIKA,
dated December 29, 2017, and last revised January 17, 2018, designated as File
No. VM1625 and consisting of one (1) sheet (the “Survey”).
5. Thirty foot easement for service drive for ingress and egress shown on the
plats recorded in Plat Book 87 at Plat No. 9266 (former Lot 8, Block A, The
Pike) and Plat Book 87 at Plat No. 9266 (former Lot 8, Block A, The Pike), and
shown and/or noted on the Survey.
6. Minimum Building Restriction Lines, thirty foot wide Easement for Service
Drive for Public Ingress and Egress, 10’, 15’ and 20’ Public Utility Easements
subject to the terms and conditions of Liber 3834 at folio 457, Thirty foot
Public Utility Easement and Private Ingress, Egress and Access Easement shown on
the plat recorded in Plat Book 174 at Plat No. 19548 (Lot 24, Block A, The
Pike), and shown and/or noted on the Survey.
7. The following matters shown on, or created by, plats recorded as Plat Book
174 at Plat No. 19548 and/or Subdivision Plat No. 22661, and shown on the
Survey:
A. Seventy-Five (75) foot Rockville Pike restriction line;


- 36 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


B. Thirty (30) foot wide Private Ingress, Egress and Access Easement;
C. Thirty (30) foot wide Private Ingress, Egress and Access Easement (former
Halpine Avenue);
D. Thirty (30) foot wide Easement/Service Drive for Public Ingress, Egress and
Access;
E. Fifteen (15) foot wide Public Utility Easement incorporating by reference the
terms and provisions set forth in that Declaration recorded in Liber 3834 at
folio 457 as the terms and provisions which apply to said Public Utility
Easement.
8. Declaration and Agreement dated May 18, 1953 and recorded on May 25, 1953 in
Liber 1798 at folio 20.
9. Agreement with the Mayor and Council of Rockville dated March 7, 1955 and
recorded on March 16, 1955 in Liber 2034 at folio 161.
10. Snow fence easement granted the State of Maryland to the use of the State
Roads Commission by Deed dated July 22, 1957 in Liber 2376 at folio 350, shown
on the plat recorded as State Highway Plat Number 12969, and shown on the
Survey.
11. Terms, provisions and easements as granted/reserved to the State of Maryland
to the use of the State Highway Administration of the Department of
Transportation by deed dated June 28, 1957 and recorded on October 11, 1957 in
Liber 2392 at folio 432, to the extent shown on State Roads Commission of
Maryland Plats No. 12968 and 12969, and denied access area shown on the Survey.
12. Limitation on vehicular access to Rockville Pike and easements granted the
State of Maryland to the use of the State Roads Commission by Deed dated August
18, 1958 and recorded in Liber 2534 at folio 90, shown on the plat recorded as
State Highway Plat Number 17856, and shown on the Survey.
13. Limitation on vehicular access and snow fence easement granted the State of
Maryland to the use of the State Roads Commission by Deed dated July 16, 1957
and recorded in Liber 2385 at folio 537, shown on the plat recorded as State
Highway Plat Number 12969, and shown on the Survey.


- 37 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


14. Right of the Grantee to relocate on Grantee’s property the non-exclusive
access easement reserved by the Grantor in Deed to Washington Metropolitan Area
Transit Authority dated September 18, 1978 and recorded in Liber 5208 at folio
529, and shown on the Survey.
15. Terms, conditions, permanent underground easement and utility easement
granted Washington Metropolitan Area Transit Authority by Deed dated September
18, 1978 and recorded in Liber 5208 at folio 536, and shown on the Survey.
16. Terms, conditions and easements contained in Storm Water Management
Easement, Stormwater Management Inspection and Maintenance Agreement with the
Mayor and Council or Rockville, Maryland dated October 29, 1993 and recorded in
Liber 12786 at folio 164, as amended by instrument dated February 23, 1995 and
recorded in Liber 13270 at folio 23, and shown on the Survey.
17. Thirty (30) foot wide Public Utility Easement granted to the Potomac
Electric Power Company, Potomac Edison Company, Baltimore Gas and Electric
Company, Chesapeake and Potomac Telephone Company of Maryland, Washington Gas
Light Company, Mayor and Council of Rockville, and Cable TV Montgomery by City
Ordinance of Abandonment recorded on October 18, 1994 in Liber 13002 at folio 7
and by Owner's Dedications on Plat Book 174 at Plat No. 19548 and on Subdivision
Plat No. 22661 and designated thereon as Public Utility Easement. Said Owner's
Dedications incorporates by reference the terms and provisions set forth in that
Declaration recorded in Liber 3834 at folio 457 as the terms and provisions
which apply to said Public Utility Easement, and shown on the Survey.
18. Terms and conditions which burden the Land contained in Ingress/Egress
Access Easement Agreement dated June 16, 2011 and recorded June 24, 2011 in
Liber 41797 at folio 490, and shown on the Survey
19. Terms, conditions, and provisions of the ground lease affecting the Leased
Property.
20. The following matters being shown on the Survey:
A. The one-story brick and block building bearing street number 1590 Rockville
Pike violates the 75 foot building setback line by up to 1.2 feet;
B. The one-story brick and block building bearing street number 1586 Rockville
Pike violates the 75 foot building setback line by up to 1.3 feet;


- 38 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


C. Curbing, pavement and parking spaces in the southeast corner project into
Outlot “A”, Block B;
D. Possible easement rights in favor of the owners of the overhead wires,
underground water, gas, electric and telephone lines, underground electrical
equipment, overhead wires, and other utility equipment located outside of
recorded easement areas; and
E. The one-story stucco building bearing street numbers #1598B, #1600, #1610,
#1614, #1616A Rockville Pike violates the 75 foot building setback line.
21. Terms, provisions, covenants, conditions, restrictions and easements as set
forth in the Development Rights and Responsibilities Agreement by and between
1500 Rockville Pike LLC, Rockville Pike Holdings LLC, 1592 Rockville Pike LLC
and Avissar-Diener, LLC, (collectively, the Developer), and the Mayor and
Council of Rockville, dated October 8, 2019 and recorded on October 9, 2019 in
Liber 58279 at folio 121.
Contracts
1.
Professional Services Agreement dated October 11, 2019, by and between 1592
Rockville Pike LLC and Hellmuth, Obata & Kassabaum.



2.
Professional Services Agreement dated August 21, 2019, by and between 1592
Rockville Pike LLC and Mahan Rykiel Associates Inc.



3.
Property Management Agreement dated February 19, 2014, by and between 1592
Rockville Pike LLC and Rappaport Management Company.



4.
Listing Agreement Property for Lease dated February 19, 2014, by and between
1592 Rockville Pike LLC and Jay Clogg Realty Group, Inc., as amended by that
First Amendment dated February 20, 2014.



5.
Agreement re cleaning dated January 1, 2019, by and between 1592 Rockville Pike,
LLC and Gettier Commercial Inc.



6.
Agreement re landscaping dated February 25, 2019, by and between Rappaport on
behalf of 1592 Rockville Pike, LLC, and Level Green Landscaping, LLC.



7.
Agreement re lighting dated January 24 and/or 28, 2019, by and between Rappaport
on behalf of 1592 Rockville Pike, LLC, and Commercial Mechanical & Industrial
Lighting of Maryland, Inc.





- 39 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


8.
Agreement re plumbing dated January 28, 2019, by and between Rappaport on behalf
of 1592 Rockville Pike, LLC, and McDevitt & Sons Plumbing, Inc.



9.
Agreement re snow services dated November 7, 2018, by and between Rappaport on
behalf of 1592 Rockville Pike, LLC, and Level Green Landscaping, LLC



10.
Agreement re miscellaneous repairs dated January 30, 2019, by and between
Rappaport on behalf of 1592 Rockville Pike, LLC, and Kron Construction &
Painting, LLC.



11.
Agreement re exterminating dated January 11, 2011, by and between    Rappaport
Management Company, on behalf of the Northwestern Mutual Life Insurance Company
and JC Ehrlich Company, Inc.



12.
Agreement re roofing dated January 22, 2019, by and between    Rappaport on
behalf of 1592 Rockville Pike, LLC, and Reliance Roofing and Waterproofing, Inc.



Leases
1.
Lease Agreement dated June 27, 2006, by and between Rockville Pike Properties
Limited Partnership LLLP and Jerald B. Hawk, D.D.S., PA. (“Tenant”); as amended
by that certain First Lease Amendment and Extension of Lease dated July 1, 2011
between The Northwestern Mutual Life Insurance Company, predecessor-in-interest
to 1592 Rockville Pike LLC (“Landlord”) and Tenant, for premises located at
1592C Rockville Pike, Rockville, Maryland.



2.
Lease Agreement dated February 16, 2017, by and between 1592 Rockville Pike LLC
and The Salvation Army, for premises located at 1590 Rockville Pike, Rockville,
Maryland.



3.
Lease Agreement dated August 19, 2015, by and between 1592 Rockville Pike LLC
and Chotoo, LLC t/a Toosso, for premises located at 1596A Rockville Pike,
Rockville, Maryland.



4.
Lease Agreement dated April 19, 2018, by and between 1592 Rockville Pike LLC and
Crossfit Rebirth LLC t/a Crossfit Rebirth, for premises located at 1610
Rockville Pike, Rockville, Maryland.



5.
Lease Agreement dated May 8, 1998, by and between Rockville Pike Properties
Limited Partnership LLLP and S.T. Restaurant, Inc.; as amended by that certain
Assignment of Lease, Consent to Assignment, Estoppel Certificate and Amendment
of Lease dated October 6, 2000 and that certain Second Lease Amendment and
Extension of Lease dated July 23, 2013, both between The Northwestern Mutual
Life Insurance Company, predecessor-in-



- 40 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


interest to 1592 Rockville Pike LLC (“Landlord”) and Luby’s Fuddruckers
Restaurants, LLC, successor-in-interest to S.T. Restaurant, Inc. and
Fuddruckers, Inc. t/a Fuddruckers (“Tenant”); and that certain Third Amendment
to Lease dated March 2, 2018, between Landlord and Tenant, for premises located
at 1592A Rockville Pike, Rockville, Maryland.


6.
Lease Agreement dated January 11, 2016, by and between 1592 Rockville Pike LLC
and Ali Rokhvand and Zahara Golkarfard (husband and wife) t/a Flooring District,
for premises located at 1598C Rockville Pike, Rockville, Maryland.



7.
Lease Agreement dated April 27, 2016, by and between 1592 Rockville Pike LLC and
Jem Nallen and Paraluman Nallen (husband and wife) t/a Lumi Fit, for premises
located at 1592D Rockville Pike, Rockville, Maryland.



8.
Lease Agreement dated April 12, 2017, by and between 1592 Rockville Pike LLC and
Persiano Rug, Inc. t/a Persiano Gallery, for premises located at 1598A Rockville
Pike, Rockville, Maryland.



9.
Lease Agreement dated April 12, 2017, by and between 1592 Rockville Pike LLC and
Persiano Rug, Inc. t/a Persiano Gallery, for premises located at 1598B Rockville
Pike, Rockville, Maryland.



10.
Lease Agreement dated February 13, 2019, by and between 1592 Rockville Pike LLC
and Persiano Rug, Inc. t/a Persiano Gallery, for premises located at 1600
Rockville Pike, Rockville, Maryland.



11.
Lease Agreement dated May 1, 2008, by and between Rockville Pike Properties
Limited Partnership LLLP and Three Brothers Rockville, LLC; as amended by that
certain Assignment and Assumption of Lease and Amendment of Lease dated April 5,
2011 between The Northwestern Mutual Life Insurance Company,
predecessor-in-interest to 1592 Rockville Pike LLC (“Landlord”) and Pizza CS,
LLC (“Tenant”); that certain Second Lease Amendment and Extension of Lease dated
June 1, 2013; that certain Third Amendment to Lease dated January 1, 2016; that
certain Fourth Amendment to Lease dated July 28, 2016; and that certain Fifth
Amendment to Lease dated July 1, 2018, all between Landlord and Tenant, for
premises located at 1596B Rockville Pike, Rockville, Maryland.



12.
Lease Agreement dated October 19, 2001, by and between Rockville Pike Properties
Limited Partnership LLLP, predecessor-in-interest to 1592 Rockville Pike LLC
(“Landlord”) and Leisure Fitness Equipment, LLC t/a Leisure Fitness,
successor-in-interest to Leisure Fitness, Inc. (“Tenant”); as amended by that
certain First Amendment to Lease dated February 27, 2007; that certain Second
Amendment to Lease dated March 27, 2015; and that



- 41 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


certain Third Amendment to Lease dated January 1, 2017, all between Landlord and
Tenant, for premises located at 1614 Rockville Pike, Rockville, Maryland.


13.
Lease Agreement dated February 20, 1990, by and between Rockville Pike
Properties Limited Partnership LLLP, predecessor-in-interest to 1592 Rockville
Pike LLC (“Landlord”) and Duron, Inc.; as amended by that certain First
Amendment and Supplement to Lease Agreement dated February 20, 1990 between
Landlord and Duron, Inc.; that certain Second Amendment and Supplement to Lease
Agreement dated February 20, 1990; that certain Third Lease Amendment Agreement
dated April 10, 2015; that certain Fourth Lease Amendment Agreement dated August
4, 2016, all between Landlord and The Sherwin-Williams Company dba Duron Paints
& Wallcoverings successor-in-interest to Duron, Inc. (“Tenant”); and that
certain Fifth Lease Amendment Agreement dated June 5, 2019 between Landlord and
Tenant, for premises located at 1594C Rockville Pike, Rockville, Maryland.



14.
Parking Lease dated September 21, 2019, by and between 1592 Rockville Pike LLC
and SAI Rockville Imports, LLC, for 68 parking spaces.









- 42 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 5.1(m)
BINDING UNDERTAKINGS
Development Rights and Responsibilities Agreement by and between 1500 Rockville
Pike LLC, Rockville Pike Holdings LLC, Owner, Avissar-Diener, LLC, and the Mayor
and Council of Rockville.










- 43 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(a)
FORM OF ESCROW AGREEMENT
This Escrow Agreement (this “Agreement”) is made and entered into this 5th day
of November, 2019, among 1592 ROCKVILLE PIKE LLC, a Delaware limited liability
company (“Owner”), and SAUL HOLDINGS LIMITED PARTNERSHIP, a Maryland limited
partnership (the “Partnership”), and COMMONWEALTH LAND TITLE INSURANCE COMPANY
(“Escrow Agent”). Reference is made to that certain Contribution Agreement dated
as of November 5, 2019 (the “Contract”), between Owner and the Partnership. The
defined terms used in this Agreement shall have the meanings set forth in the
Contract.
The Partnership and Owner have agreed to select Escrow Agent to serve as escrow
agent with respect to the escrow to be made by Owner and the Partnership at
Closing pursuant to the Contract. The purpose of this Agreement is to prescribe
instructions governing the services of Escrow Agent with respect to such escrow
and the contents thereof.
1.    Owner and the Partnership hereby engage Escrow Agent to serve as escrow
agent with respect to the escrow to be made by Owner and the Partnership
pursuant to the terms of the Contract, a copy of which has been delivered to and
received by Escrow Agent. Escrow Agent hereby accepts such engagement.
2.    Escrow Agent shall release the contents of the escrow in accordance with
the terms and conditions of the Contract.
3.    In the event that there is a dispute regarding the contents of the escrow,
or in the event Escrow Agent shall receive conflicting written demands or
instructions with respect thereto, then Escrow Agent shall withhold such
disbursement or disposition until notified by both parties that such dispute is
resolved or Escrow Agent may file a suit of interpleader at the cost and expense
of Owner and the Partnership. Notwithstanding the foregoing to the contrary, if
the Second Escrow Release has occurred, Escrow Agent shall release the remaining
contents of the escrow on the Third Escrow Release Date notwithstanding any
demand or instruction to the contrary, other than the joint instruction of Owner
and the Partnership.
4.    Escrow Agent shall not be liable for any damage, liability or loss arising
out of or in connection with the services rendered by Escrow Agent pursuant to
this Agreement unless the same results from the negligence, gross negligence, or
willful misconduct of Escrow Agent.
5.    Copies of all notices given by any party hereunder shall be delivered in
person, mailed, postage prepaid, or sent by electronic mail, to all other
parties hereto, to the following addresses:




- 44 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


(a) If to the Partnership:
Saul Holdings Limited Partnership
7501 Wisconsin Avenue, Suite 1500E
Bethesda, Maryland 20814
Attn: Scott Schneider
Email: scott.schneider@saulcenters.com


   with a copy to:
Polsinelli
1401 Eye Street, N.W., Suite 800
Washington, D.C. 20005
Attn: Kevin L. Vold 
Email: kvold@polsinelli.com


(b) If to Owner:
1592 Rockville Pike LLC
c/o B. F. Saul Real Estate Investment Trust
7501 Wisconsin Avenue, Suite 1500E
Bethesda, MD 20814
Attn: Bettina T. Guevara
Email: bettina.guevara@bfsaul.com


   with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street, N.W.
Washington, D.C. 20036
Attn: Christian A. Buerger
Email: christian.buerger@pillsburylaw.com
(c) If to Escrow Agent:
Commonwealth Land Title Insurance Company
1620 L Street, N.W., 4th Floor
Washington, D.C. 20036
Attn: David P. Nelson
Email: davidnelson@fnf.com



6.    The instructions contained herein may not be modified, amended or altered
in any way except by a writing (which may be in counterpart copies) signed by
Owner, the Partnership and Escrow Agent.
7.    The Partnership and Owner reserve the right, at any time and from time to
time, to substitute a new escrow agent in place of Escrow Agent.
8.    This Agreement is intended solely to supplement and implement the
provisions of the Contract and is not intended to modify, amend or vary any of
the rights or obligations of the Partnership or Owner under the Contract.
9.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument; provided, however, in no event shall this Agreement
be effective unless and until signed by all parties hereto.
[Signature Pages Follow]


- 45 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.


 
OWNER:
 
 
 
1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
[SEAL]
 
Name:
 
 
Title:
 
 
 
 
 
PARTNERSHIP:
 
 
 
SAUL HOLDINGS LIMITED PARTNERSHIP,
a Maryland limited partnership
 
 
 
 
By:
Saul Centers, Inc., its general partner
 
 
 
 
 
 
 
 
By:                                             [SEAL]
 
 
Name:                                                    
 
 
Title:                                                       
 
 
 
 
ESCROW AGENT:
 
 
 
 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
 
 
 
 
 
 
By:
[SEAL]
 
Name:
 
 
Title:
 





- 46 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(c)

FORM OF DEED



RETURN TO:


____________________________
____________________________
____________________________
____________________________


Tax Parcel I.D.: _______________
SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED is made this ___ day of __________, 201__, by and
between 1592 ROCKVILLE PIKE LLC, a Delaware limited liability company
(“Grantor”), and ____________________, a ____________________ (“Grantee”).
WITNESSETH:
THAT, for and in consideration of the sum of __________ Dollars ($________.00),
cash in hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant,
bargain, sell and convey, with Special Warranty of Title, unto Grantee, all
those certain parcels of land situate in Montgomery County, Maryland (the “Real
Estate”), and being more particularly described as follows:
See Exhibit A attached hereto and incorporated herein.
This conveyance is made subject to all recorded covenants, restrictions,
conditions, easements, reservations, agreements, and rights-of-way without
serving to reimpose same, to the extent, but only to the extent, that the same
are valid and subsisting and apply to the Real Estate or any part thereof.
TO HAVE AND TO HOLD the Real Estate, together with all rights, privileges, and
advantages thereunto belonging or appertaining to Grantee, its successors and
assigns, forever.
Grantor hereby certifies under the penalties of perjury that the actual
consideration paid or to be paid for the aforegoing conveyance, including the
amount of any mortgage or deed of trust assumed by the Grantee, is in the sum
total of __________ Dollars ($________.00).


- 47 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, Grantor has caused this Special Warranty Deed to be executed
as of the date first above written.


1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company


    
By:     
Name:     
Title:     
______________________    )
)    ss:
______________________    )




On this the ____ day of __________, 201__, before me, the undersigned officer,
personally appeared ________________, who acknowledged himself/herself to be the
_______________ of 1592 Rockville Pike LLC, a Delaware limited liability
company, and that he/she, being authorized so to do, acknowledged before me that
he/she executed the foregoing instrument for the purposes therein contained.
In witness whereof, I hereunto set my hand and official seal.


___________________________________[SEAL]Notary Public
My Commission Expires: ____________




- 48 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




CERTIFICATION
I hereby certify that this instrument was prepared by or under the supervision
of an attorney admitted to practice before the Court of Appeals of the State of
Maryland.




________________________________
                        [Name]










- 49 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




EXHIBIT A


[to be inserted]




- 50 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(d)
FORM OF FIRPTA CERTIFICATE
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person or entity. For U.S. tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. For U.S. tax purposes, 1592 Rockville
Pike LLC, a Delaware limited liability company, is a disregarded entity.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by 1592 Rockville Pike LLC, B. F.
Saul Real Estate Investment Trust, a Maryland real estate investment trust (the
“Company”), hereby certifies the following on behalf of the Company:
1.    The Company is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Code and the Income Tax Regulations promulgated thereunder);
2.    The Company’s U.S. Employer identification number is 52-6053341; and
3.    The Company’s office address is 7501 Wisconsin Avenue, Suite 1500E,
Bethesda, MD 20814.
The undersigned, as ______________ of the Company, understands that this
certification may be disclosed to the Internal Revenue Service by the transferee
and that any false statement contained herein could be punished by fine,
imprisonment or both.
Under penalties of perjury, the undersigned, as _____________ of the Company,
declares that the undersigned has examined this certification and that, to the
best of the undersigned’s knowledge and belief, it is true, correct and
complete, and the undersigned further declares that the undersigned has
authority to sign this document on behalf of the Company.


 
B. F. SAUL REAL ESTATE INVESTMENT TRUST, a Maryland real estate investment
trust,
the sole owner of 1592 Rockville Pike LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







- 51 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(e)
FORM OF PARTNERSHIP AGREEMENT AMENDMENT
[SEVENTEENTH][EIGHTEENTH] AMENDMENT TO THE
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
SAUL HOLDINGS LIMITED PARTNERSHIP
THIS [SEVENTEENTH][EIGHTEENTH] AMENDMENT TO THE FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF SAUL HOLDINGS LIMITED PARTNERSHIP (this
“Amendment”), dated as of ___________, 20__, is entered into by the undersigned
parties.
W I T N E S S E T H:
WHEREAS, Saul Holdings Limited Partnership (the “Partnership”) was formed as a
Maryland limited partnership pursuant to that certain Certificate of Limited
Partnership dated June 16, 1993 and filed on June 16, 1993 among the partnership
records of the Maryland State Department of Assessments and Taxation, and that
certain Agreement of Limited Partnership dated June 16, 1993 (the “Original
Agreement”);
WHEREAS, the Original Agreement was amended and restated in its entirety by that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated August 26, 1993, which was further amended by that certain
First Amendment dated August 26, 1993, by that certain Second Amendment dated
March 31, 1994, by that certain Third Amendment dated July 21, 1994, by that
certain Fourth Amendment dated December 1, 1996, by that certain Fifth Amendment
dated July 6, 2000, by that certain Sixth Amendment dated November 5, 2003, by
that certain Seventh Amendment dated November 26, 2003 , by that certain Eighth
Amendment dated December 31, 2007, by that certain Ninth Amendment dated March
27, 2008, by that Tenth Amendment dated April 4, 2008, by that certain Eleventh
Amendment dated September 23, 2011, by that certain Twelfth Amendment dated
February 12, 2013, by that certain Thirteenth Amendment dated November 12, 2014,
by that certain Fourteenth Amendment dated January 23, 2018, by that certain
Fifteenth Amendment dated May 9, 2018, [and] by that certain Sixteenth Amendment
dated September 17, 2019[, and by that certain Seventeenth Amendment dated
________] (as amended, the “Agreement”);
WHEREAS, pursuant to a Contribution Agreement, dated November 5, 2019 (the
“Contribution Agreement”), among the Partnership and 1592 Rockville Pike LLC, an
affiliate of the Partnership (the “Company”), the Company agreed to contribute
certain fee and leasehold interests in certain land and the improvements located
thereon known as Twinbrook Quarter to the Partnership in exchange (at a time and
on the terms and conditions set forth in the Contribution Agreement) for
Partnership Units;


WHEREAS, the undersigned parties, constituting all of the Partners of the
Partnership,


- 52 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


desire to amend Exhibit A to the Agreement to reflect such additional Capital
Contribution and to consent to the issuance of additional Partnership Units in
accordance with the terms set forth in the Contribution Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the undersigned parties, intending
legally to be bound, hereby agree as follows:
1.
The Exhibit A attached to the Agreement is hereby deleted in its entirety and
replaced by the Exhibit A attached hereto.

2.
Notwithstanding anything in the Agreement to the contrary, the Partners hereby
consent to the issuance of additional Partnership Units to the Company in
accordance with the terms set forth in the Contribution Agreement, which
Partnership Units shall carry the Rights set forth in the Agreement. Immediately
following the issuance of such Partnership Units to the Company, the Company
shall be a Limited Partner for all purposes under the Agreement.

3.
Except as the context may otherwise require, any terms used in this Amendment
that are defined in the Agreement shall have the same meaning for purposes of
this Amendment as in the Agreement.

4.
Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Agreement shall remain and continue in full force and effect
and, except as amended hereby, all of the terms, covenants, provisions and
conditions of the Agreement are hereby ratified and confirmed in all respects.

5.
This Amendment may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Amendment immediately upon affixing its
signature hereto.



[Signature Page Follows]


- 53 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.


GENERAL PARTNER
SAUL CENTERS, INC.,
a Maryland corporation




By: _______________________________
Name:
Title:




LIMITED PARTNERS


B. F. SAUL REAL ESTATE INVESTMENT                         TRUST, a Maryland
unincorporated business trust


By: _______________________________
Name:
Title:


                    
WESTMINSTER INVESTING, LLC,
                        a Maryland limited liability company


By: _______________________________
Name:
Title:


                        






- 54 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


VAN NESS SQUARE CORPORATION, a                                 Maryland
corporation


By: _______________________________
Name:
Title:




DEARBORN, LLC,
                             a Delaware limited liability company


By: _______________________________
Name:
Title:




B. F. SAUL PROPERTY COMPANY,
                             a Maryland corporation




By: _______________________________
Name:
Title:




AVENEL EXECUTIVE PARK PHASE II, L.L.C.,                         a Maryland
limited liability company




By: _______________________________
Name:
Title:




- 55 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


1592 ROCKVILLE PIKE LLC,
                        a Delaware limited liability company




By: _______________________________
Name:
Title:




- 56 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Exhibit A


[Insert Updated LP Unit Information]


- 57 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(f)
OWNER’S CERTIFICATE RE: REPRESENTATIONS AND WARRANTIES
THIS OWNER’S CERTIFICATE (this “Certificate”), is made as of ___________ ___,
201__, by 1592 ROCKVILLE PIKE LLC, a Delaware limited liability company
(“Owner”), to __________ __________, a              (the “Partnership”), in
connection with the contribution of the fee simple interest in certain land
identified on Exhibit A attached hereto and a leasehold interest in certain land
identified on Exhibit A-1 attached hereto (collectively, the “Property”).
W I T N E S S E T H:
WHEREAS, Owner and the Partnership entered into that certain Contribution
Agreement dated as of November 5, 2019 (the “Agreement”), for the contribution
of the Property to the Partnership;
WHEREAS, Article 10 of the Agreement requires the delivery of this Certificate.
NOW THEREFORE, Owner does hereby certify to the Partnership that, in accordance
with Article 10 of the Agreement, each of the representations and warranties of
Owner as and to the extent contained in subsections (a), (e), (j) and (k) of
Section 5.1, and in Section 5.2, of the Agreement are true and correct as of the
date hereof.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first set forth above.


WITNESS
OWNER:
 
 
 
1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company
 
 
 
 
                                                                 
By:
                                                               [SEAL]
 
Name:
                                                                            
 
Title:
                                                                            



Exhibit A – Legal Description of Owned Property
Exhibit A-1 – Legal Description of Leased Property


- 58 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(g)
BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT


THIS BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT (this “Assignment”) is made
as of ______________, 201_, by 1592 ROCKVILLE PIKE LLC, a Delaware limited
liability company (“Assignor”), in favor of _______________, a _____________
(“Assignee”).


W I T N E S S E T H:


WHEREAS, by Special Warranty Deed of even date herewith, Assignor conveyed to
Assignee the property (the “Owned Property”) described on Exhibit A attached
hereto and made a part hereof for all purposes;
WHEREAS, by Assignment and Assumption of Ground Lease of even date herewith,
Assignor assigned to Assignee a leasehold interest in the property (the “Leased
Property” and, together with the Owned Property, the “Real Property”) described
on Exhibit A-1 attached hereto and made a part hereof for all purposes; and
WHEREAS, it is the desire of Assignor hereby to assign, transfer and convey to
Assignee all of Assignor’s right, title and interest in and to (a)    (i) site
plans, surveys and plans and specifications in Assignor’s possession which
relate to the Real Property, (ii) pylons and other signs, and (iii) other
tangible personal property, in each case (i.e., with respect to clauses (i)
through (iii)) to the extent owned by Assignor and located in or on the Real
Property (collectively, the “Personal Property”), (b) all permits, licenses,
certificates of occupancy, and governmental approvals which relate to the Real
Property or Personal Property, to the extent assignable (collectively, the
“Permits”), (c) all contracts relating to the Real Property or Personal Property
described on Exhibit B attached hereto and made a part hereof for all purposes
(collectively, the “Contracts”), to the extent assignable, and (d) all plans,
drawings and specifications in Assignor’s possession or control related to the
Real Property and Assignor’s interest in any tradename relating to the Real
Property (collectively, the “Intangible Property”; and, together with the
Personal Property, Permits and Contracts, the “Assigned Property”).
NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged and
confessed by Assignor, Assignor does hereby grant, quitclaim, release, and
convey to Assignee, and Assignee does hereby assume and accept, all of
Assignor’s right, title and interest, if any, in and to the Assigned Property.
Except as hereinafter expressly set forth, the Assigned Properties are being
transferred on an “as is” basis without any representations or warranties,
express, implied, or statutory, of any kind whatsoever by Assignor, including,
without limitation, any implied or express warranty of merchantability and any
implied or express warranty of fitness for a particular purpose.


- 59 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


Assignor will defend title to the Personal Property unto Assignee, its
successors and assigns, against the lawful claims of all persons and entities
claiming by, through or under Assignor, other than the Permitted Exceptions (as
defined in the purchase and sale agreement in connection with which this
instrument is given).
This Assignment and the provisions herein contained will be binding upon and
inure to the benefit of the Assignee and the Assignor and their respective
successors and assigns.
[Signatures on Next Page]


- 60 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, the parties hereto have executed this Assignment under seal
as of the day and year first above written.


 
ASSIGNOR:
 
 
 
1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
[SEAL]
 
Name:
 
 
Title:
 
 
 
 
 
ASSIGNEE:
 
 
 
                                               ,
a                                             
 
 
 
 
 
 
 
 
By:                                             [SEAL]
 
 
Name:                                                      
 
 
Title:                                                        
 
 
 















Exhibit A – Legal Description of Owned Property
Exhibit A-1 – Legal Description of Leased Property
Exhibit B – List of Contracts








- 61 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(h)
FORM OF ASSIGNMENT OF GROUND LEASE


RETURN TO:


____________________________
____________________________
____________________________
____________________________


Tax Parcel I.D.: _______________
ASSIGNMENT AND ASSUMPTION OF GROUND LEASE
THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this “Assignment”) is made this
___ day of __________, 201__ (the “Effective Date”), by and between 1592
ROCKVILLE PIKE LLC, a Delaware limited liability company (“Assignor”), and
____________________, a ____________________ (“Assignee”).




W I T N E S S E T H:


WHEREAS, by Ground Lease Agreement dated as of February 22, 2017, by and between
Avissar-Diener, LLC, a Maryland limited liability company (“Ground Lessor”), as
ground lessor, and Assignor, as ground lessee, as evidenced by that certain
Memorandum of Lease recorded among the land records of Montgomery County,
Maryland (the “Land Records”), in Liber 54044 at folio 310 (collectively, the
“Ground Lease”), Ground Lessor leased to Assignor certain real property as
further described on Exhibit A attached hereto (the “Premises”);
WHEREAS, Assignor desires to assign to Assignee all right, title and interest of
Assignor in and to the Ground Lease; and
WHEREAS, Assignor and Assignee desire to formally reflect their understandings
and agreements whereby the Ground Lease is to be assigned.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties agree as follows:


1.Recitals. The foregoing Recitals are hereby incorporated herein by this
reference.


2.    Assignment. Assignor does hereby assign, transfer and set over unto
Assignee, and Assignee does hereby accept, all right, title and interest of
Assignor in and to the Ground Lease, as of the Effective Date.


- 62 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




3.    Assumption. Assignee does hereby assume all obligation of Assignor under
the Ground Lease as of the Effective Date.


4.    Indemnification.


a.    Assignee hereby agrees to indemnify and hold harmless Assignor from any
and all costs, expenses, liabilities, obligations, damages, claims, suits or
judgments, including, without limitation, attorneys’ fees, arising in any manner
under, pursuant to or in connection with, the Ground Lease first accruing
thereunder from and after the Effective Date.


b.    Assignor hereby agrees to indemnify and hold harmless Assignee from any
and all costs, expenses, liabilities, obligations, damages, claims, suits or
judgments, including, without limitation, attorneys’ fees, arising in any manner
under, pursuant to or in connection with, the Ground Lease first accruing
thereunder before the Effective Date.


5.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.


6.    Counterparts and Delivery. This Assignment may be executed in several
counterparts and shall be valid and binding with the same force and effect as if
all parties executed the same Assignment.
 
7.    Governing Law. This Assignment shall be governed by and construed
according to the laws of the State of Maryland.


8.    Recordation of Assignment. This Assignment shall be recorded in the Land
Records.
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]


- 63 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption of Ground Lease to be signed in their names by their duly authorized
representatives and delivered as their act and deed intending to be legally
bound by its terms and provisions.


ASSIGNOR:


1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company


    
By:     
Name:     
Title:     
______________________    )
)    ss:
______________________    )




On this the ____ day of __________, 201__, before me, the undersigned officer,
personally appeared ________________, who acknowledged himself/herself to be the
_______________ of 1592 Rockville Pike LLC, a Delaware limited liability
company, and that he/she, being authorized so to do, acknowledged before me that
he/she executed the foregoing instrument for the purposes therein contained.
In witness whereof, I hereunto set my hand and official seal.


___________________________________[SEAL]Notary Public
My Commission Expires: ____________




- 64 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


ASSIGNEE:


_____________________,
_____________________


    
By:     
Name:     
Title:     
______________________    )
)    ss:
______________________    )




On this the ____ day of __________, 201__, before me, the undersigned officer,
personally appeared ________________, who acknowledged himself/herself to be the
_______________ of ________________, a ________________, and that he/she, being
authorized so to do, acknowledged before me that he/she executed the foregoing
instrument for the purposes therein contained.
In witness whereof, I hereunto set my hand and official seal.


___________________________________[SEAL]Notary Public
My Commission Expires: ____________


- 65 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




CERTIFICATION
I hereby certify that this instrument was prepared by or under the supervision
of an attorney admitted to practice before the Court of Appeals of the State of
Maryland.




________________________________
                        [Name]




- 66 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




EXHIBIT A
LEGAL DESCRIPTION OF PREMISES
[see attached]


- 67 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.1(i)
FORM OF ASSIGNMENT OF SPACE LEASES
ASSIGNMENT OF LANDLORD’S INTEREST IN LEASES
THIS ASSIGNMENT OF LANDLORD’S INTEREST IN LEASES (“Assignment”) is made this ___
day of __________, 201__ (the “Effective Date”), by and between 1592 ROCKVILLE
PIKE LLC, a Delaware limited liability company (“Assignor”), and
____________________, a ____________________ (“Assignee”).
W I T N E S S E T H:
WHEREAS, Assignor is the owner of certain real property and improvements
situated in Montgomery County, Maryland, and described more particularly on
Exhibit A attached hereto (the “Owned Property”); and
WHEREAS, Assignor is the ground lessee of certain real property and improvements
situated in Montgomery County, Maryland, and described more particularly on
Exhibit A-1 attached hereto (the “Leased Property” and, together with the Owned
Property, the “Property”); and
WHEREAS, simultaneously with the execution and delivery hereof Assignor is
executing and delivering to Assignee a Special Warranty Deed granting and
conveying the Owned Property to Assignee; and
WHEREAS, simultaneously with the execution and delivery hereof Assignor and
Assignee are executing and delivering an Assignment and Assumption of Ground
Lease assigning Assignor’s leasehold interest in the Leased Property to
Assignee; and
WHEREAS, Assignor, or Assignor’s predecessors in title, have heretofore entered
into the tenant leases described in Exhibit B attached hereto and by this
reference made a part hereof (“Leases”); and
WHEREAS, Assignor desires to assign and transfer to Assignee all of the rights
and benefits of Assignor in and to the Leases upon the terms hereinafter set
forth.
NOW, THEREFORE, in consideration of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which Assignor
acknowledges, the parties agree as follows:
1.    Assignment. Assignor does hereby assign, transfer and set over unto
Assignee, and Assignee does hereby accept, all right, title and interest of
Assignor in and to the Leases and all security deposits, and interest earned
thereon to the extent required by law or a Lease to be credited to a tenant (if
any) (the “Security Deposits”) held by Assignor in connection with the Leases,
which Security Deposits are also set forth on Exhibit B, as of the Effective
Date.




- 68 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


2.    Assumption. Assignee does hereby assume all obligations of Assignor under
the Leases as of the Effective Date, including, without limitation, those
relating to the return of the Security Deposits.


3.    Indemnification.


a.    Assignee hereby agrees to indemnify and hold harmless Assignor from any
and all costs, expenses, liabilities, obligations, damages, claims, suits or
judgments, including, without limitation, attorneys’ fees, arising in any manner
under, pursuant to or in connection with, the Leases first accruing thereunder
from and after the Effective Date.


b.    Assignor hereby agrees to indemnify and hold harmless Assignee from any
and all costs, expenses, liabilities, obligations, damages, claims, suits or
judgments, including, without limitation, attorneys’ fees, arising in any manner
under, pursuant to or in connection with, the Leases first accruing thereunder
before the Effective Date.


4.    This Agreement shall bind and inure to the benefit of the successors and
assigns of Assignor and Assignee. Assignee hereby acknowledges receipt of the
original executed Leases, and the Security Deposits.


5.    This Assignment shall be governed by and construed in accordance with the
laws of the State of Maryland.


- 69 -



--------------------------------------------------------------------------------



Exhibit 10.(w)




IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.
 
ASSIGNOR:
 
 
 
1592 ROCKVILLE PIKE LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
[SEAL]
 
Name:
 
 
Title:
 
 
 
 
 
ASSIGNEE:
 
 
 
                                                  ,
a                                                
 
 
 
 
 
 
 
 
By:                                             [SEAL]
 
 
Name:                                                     
 
 
Title:                                                       
 
 
 



Exhibits


Exhibit A: Owned Property
Exhibit A-1: Leased Property
Exhibit B: List of Leases and Security Deposits


- 70 -



--------------------------------------------------------------------------------



Exhibit 10.(w)


EXHIBIT 10.2
THE PARTNERSHIP’S CERTIFICATE RE: REPRESENTATIONS AND WARRANTIES
THIS PARTNERSHIP’S CERTIFICATE (this “Certificate”), is made as of ___________
___, 201__, by __________ __________, a              (the “Partnership”), to
1592 ROCKVILLE PIKE LLC, a Delaware limited liability company (“Owner”), in
connection with the Owner’s contribution of the fee simple interest in certain
land identified on Exhibit A attached hereto and a leasehold interest in certain
land identified on Exhibit A-1 attached hereto (collectively, the “Property”)
(collectively, the “Property”).
W I T N E S S E T H:
WHEREAS, Owner and the Partnership entered into that certain Contribution
Agreement dated as of November 5, 2019 (the “Agreement”), for the contribution
of the Property to the Partnership;
WHEREAS, Article 10 of the Agreement requires the delivery of this Certificate.
NOW THEREFORE, the Partnership does hereby certify to the Owner that, in
accordance with Article 10 of the Agreement, each of the representations and
warranties of the Partnership as and to the extent contained in Section 7.1 of
the Agreement are true and correct as of the date hereof.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first set forth above.
WITNESS
PARTNERSHIP:
 
 
 
SAUL HOLDINGS LIMITED PARTNERSHIP,
a Maryland limited partnership
 
 
 
 
By:
Saul Centers, Inc., its general partner
 
 
 
 
 
 
                                                                  
 
By:                                             [SEAL]
 
 
Name:                                                     
 
 
Title:                                                       



Exhibit A – Legal Description of Owned Property
Exhibit A-1 – Legal Description of Leased Property








- 71 -

